Exhibit 10.2

SECURITIES PURCHASE AGREEMENT

BY AND AMONG

TONTINE CAPITAL PARTNERS, L.P.,

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.,

AND

TOWER TECH HOLDINGS INC.

AUGUST 22, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 Definitions

 

2

 

 

 

ARTICLE 2 Purchase and Sale of Shares

 

5

 

 

 

2.1

 

Purchase of Shares

 

5

2.2

 

Issuance of Notes

 

5

2.3

 

Purchase Price for Shares and Notes and Form of Payment; Delivery

 

6

2.4

 

Closing Date

 

6

2.5

 

Additional Buyers

 

6

 

 

 

 

 

ARTICLE 3 Buyers’ Representations and Warranties

 

7

 

 

 

3.1

 

Organization and Qualification

 

7

3.2

 

Authorization; Enforcement

 

7

3.3

 

Securities Matters

 

7

3.4

 

Information

 

8

3.5

 

Restrictions on Transfer

 

9

 

 

 

 

 

ARTICLE 4 Representations and Warranties of the Company

 

10

 

 

 

4.1

 

Organization and Qualification

 

10

4.2

 

Authorization; Enforcement

 

10

4.3

 

Capitalization; Valid Issuance of Securities

 

11

4.4

 

No Conflicts

 

12

4.5

 

SEC Documents; Financial Statements

 

13

4.6

 

Absence of Certain Changes

 

15

4.7

 

Absence of Litigation

 

15

4.8

 

Intellectual Property

 

16

4.9

 

Tax Status

 

16

4.10

 

Permits; Compliance

 

17

4.11

 

Environmental Matters

 

18

4.12

 

Title to Property

 

19

4.13

 

No Investment Company or Real Property Holding Company

 

20

4.14

 

No Brokers

 

20

4.15

 

Registration Rights

 

20

4.16

 

Exchange Act Registration

 

20

4.17

 

Labor Relations

 

20

4.18

 

Transactions with Affiliates and Employees

 

21

4.19

 

Insurance

 

21

4.20

 

Approved Acquisitions of Shares; No Anti-Takeover Provisions

 

21

4.21

 

ERISA

 

22

4.22

 

Disclosure

 

23

 

 

 

 

 

ARTICLE 5 Covenants

 

23

 

 

 

5.1

 

Form D; Blue Sky Laws

 

23

5.2

 

Use of Proceeds

 

23

 

i


--------------------------------------------------------------------------------


 

5.3

 

Expenses

 

23

5.4

 

No Integration

 

24

5.5

 

Board Designee(s)

 

24

5.6

 

Observation Rights

 

24

5.7

 

Future Acquisitions

 

24

5.8

 

Announcement of Rights Offering

 

25

 

 

 

 

 

ARTICLE 6 Conditions To The Company’s Obligation

 

25

 

 

 

6.1

 

Delivery of Transaction Documents

 

25

6.2

 

Payment of Purchase Price

 

25

6.3

 

Representations and Warranties

 

25

6.4

 

Litigation

 

26

 

 

 

 

 

ARTICLE 7 Conditions to The Buyers’ Obligation

 

26

 

 

 

7.1

 

Delivery of Transaction Documents; Issuance of Securities

 

26

7.2

 

Representations and Warranties

 

26

7.3

 

Consents

 

27

7.4

 

Litigation

 

27

7.5

 

Opinion

 

27

7.6

 

No Material Adverse Change

 

27

7.7

 

Project Wind

 

27

 

 

 

 

 

ARTICLE 8 Termination

 

27

 

 

 

8.1

 

Termination Provisions

 

27

8.2

 

Effect of Termination

 

28

 

 

 

 

 

ARTICLE 9 Indemnification

 

28

 

 

 

9.1

 

Indemnification by the Company

 

28

9.2

 

Notification

 

29

 

 

 

 

 

ARTICLE 10 Governing Law; Miscellaneous

 

30

 

 

 

10.1

 

Governing Law

 

30

10.2

 

Counterparts; Electronic Signatures

 

30

10.3

 

Headings

 

31

10.4

 

Severability

 

31

10.5

 

Entire Agreement; Amendments

 

31

10.6

 

Notices

 

31

10.7

 

Successors and Assigns

 

33

10.8

 

Third Party Beneficiaries

 

33

10.9

 

Publicity

 

33

10.10

 

Further Assurances

 

34

10.11

 

No Strict Construction

 

34

10.12

 

Rights Cumulative

 

34

10.13

 

Survival

 

34

10.14

 

Knowledge

 

34

 

ii


--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT, dated as of August 22, 2007, is entered into
by and among TOWER TECH HOLDINGS INC., a Nevada corporation (the “Company”), the
investors identified on the signature page hereto and the additional Tontine
fund investors, if any, that are identified on Schedule 1 hereto, pursuant to
Section 2.5 (each a “Buyer” and collectively, the “Buyers”).

RECITALS:

A.            The Buyers desire to provide financing to the Company, and the
Company desires to obtain financing from the Buyers, upon the terms and
conditions set forth in this Agreement, in connection with the Company’s
proposed acquisition of Brad Foote Gear Works, Inc. (“Target”);

B.            The total financing being provided by the Buyers to the Company
hereunder shall consist of the purchase by the Buyers of 12,500,000 shares (the
“Shares”) of common stock, $0.001 par value per share at $4.00 per share, for a
total purchase price of $50,000,000, and the provision by the Buyers of interim
debt financing of $25,000,000, (the “Debt Financing”), in exchange for Senior
Subordinated Convertible Promissory Notes from the Company in like principal
amount, substantially in the form attached hereto as Exhibit A (individually, a
“Note” and collectively, the “Notes”);

C.            The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by Section 4(2) of the 1933 Act and Rule 506; and

D.            At the Closing (as defined below), the parties hereto will execute
and deliver an amendment to the Registration Rights Agreement (as defined
below), in the form attached hereto as Exhibit B (the “RRA Amendment”).

AGREEMENT

NOW THEREFORE, the Company and the Buyers hereby agree as follows:


ARTICLE 1
DEFINITIONS

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“2006-2007 SEC Documents” has the meaning set forth in Section 3.4.

“Acquisition” means the proposed acquisition by the Company of the Target
pursuant to that certain Stock Purchase Agreement dated August 22, 2007 among
the Company, Target and the shareholders of the Target (the “Target SPA”).

“Action” means any action, suit claim, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
or affecting the Company, any of its Subsidiaries or any of their respective
properties before or by any court, arbitrator, governmental or

1


--------------------------------------------------------------------------------


administrative agency, regulatory authority (federal, state, county, local or
foreign), public board, stock market, stock exchange or trading facility.

“Agreement” means this Securities Purchase Agreement.

“Buyer” and “Buyers” have the meaning set forth in the preamble.

“Claim” has the meaning set forth in Section 9.2.

“Closing” has the meaning set forth in Section 2.4.

“Closing Date” has the meaning set forth in Section 2.4.

“Code” has the meaning set forth in Section 4.13.

“Common Stock” means the Company’s common stock, $0.001 par value per share.

“Company” has the meaning set forth in the preamble.

“Debt Financing” has the meaning set forth in the Recitals.

“Environmental Laws” has the meaning set forth in Section 4.11.

“ERISA” has the meaning set forth in Section 4.21.

“GAAP” has the meaning set forth in Section 4.5.

“Hazardous Materials” has the meaning set forth in Section 4.11.

“Indemnified Party” has the meaning set forth in Section 9.2.

“Initial Securities Purchase Agreement” means that certain Securities Purchase
Agreement dated March 1, 2007 by and among the Company, TCP and TCOMF.

“Intellectual Property” has the meaning set forth in Section 4.8.

“Investment Company” has the meaning set forth in Section 4.13.

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator that has jurisdiction over the Company.

“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company.

“Note and Notes” have the meaning set forth in the Recitals

“NRS” has the meaning set forth in Section 4.20.

2


--------------------------------------------------------------------------------


“Per Share Price” means $4.00 per Share, which is equal to 80% of the of the
average closing sale price of the Common Stock for the thirty (30) trading days
immediately preceding the date hereof, provided that the price per share shall
not be less than $3.50 and not more than $4.00.

“Permits” has the meaning set forth in Section 4.10.

“Purchase Price” has the meaning set forth in Section 2.3.

 “Registration Rights Agreement” means the Registration Rights Agreement dated
March 1, 2007 by and among the Company, TCP and TCOMF, pursuant to which the
Company has agreed under certain circumstances to register the resale of the
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.

“RRA Amendment” has the meaning set forth in the Recitals.

“Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.

“SEC” means the United States Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 4.5.

“Securities” means collectively the Shares and the Notes.

“Shares” has the meaning set forth in the Recitals.

“Subsidiaries” means with respect to the Company, Tower Tech Systems, Inc, a
Wisconsin corporation.

“Target” has the meaning set forth in the Recitals.

“Target SPA” has the meaning set forth in the definition of Acquisition.

“TCOMF” means Tontine Capital Overseas Master Fund, L.P.

“TCP” means Tontine Capital Partners, L.P.

“Transaction Documents” means this Agreement, the RRA Amendment, the Notes and
any other documents contemplated by this Agreement.

“Transfer Instructions” has the meaning set forth in Section 2.3.


ARTICLE 2
PURCHASE AND SALE OF SHARES


2.1           PURCHASE OF SHARES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ON THE CLOSING DATE, THE COMPANY SHALL ISSUE AND SELL THE SHARES AND
THE BUYERS SHALL PURCHASE THE SHARES.  THE NUMBER OF SHARES TO BE PURCHASED BY
EACH BUYER SHALL BE IDENTIFIED IN SCHEDULE 1 IN ACCORDANCE WITH SECTION 2.5.


2.2           ISSUANCE OF NOTES.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, ON THE CLOSING DATE, EACH BUYER SHALL PROVIDE A PORTION OF THE DEBT
FINANCING TO THE COMPANY IN THE AMOUNT THAT IS SET

3


--------------------------------------------------------------------------------



FORTH IN SCHEDULE 1 IN ACCORDANCE WITH SECTION 2.5, AND THE COMPANY SHALL ISSUE
A NOTE IN LIKE PRINCIPAL AMOUNT TO EACH SUCH BUYER.


2.3           PURCHASE PRICE FOR SHARES AND NOTES AND FORM OF PAYMENT;
DELIVERY.  ON THE CLOSING DATE EACH BUYER SHALL PAY THE PER SHARE PRICE FOR THE
SHARES AND THE AMOUNT OF THE NOTES TO BE ISSUED AND SOLD TO IT AT THE CLOSING,
FOR A TOTAL PRICE OF $50,000,000 FOR THE SHARES, AND $25,000,000 FOR THE NOTES
(THE “PURCHASE PRICE”).  THE PURCHASE PRICE SHALL BE PAID BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS IN ACCORDANCE WITH THE COMPANY’S WRITTEN
INSTRUCTIONS.  AT THE CLOSING, UPON PAYMENT OF THE PURCHASE PRICE THE COMPANY
SHALL ISSUE AND DELIVER TO THE APPROPRIATE BUYERS THE NOTES IN THE PRINCIPAL
AMOUNT OF THE TOTAL DEBT FINANCING, AND THE COMPANY WILL DELIVER IRREVOCABLE
WRITTEN INSTRUCTIONS (“TRANSFER INSTRUCTIONS”) TO THE TRANSFER AGENT FOR THE
COMPANY’S COMMON STOCK TO ISSUE CERTIFICATES REPRESENTING THE SHARES REGISTERED
IN THE NAME OF EACH BUYER AND TO DELIVER SUCH CERTIFICATES TO OR AT THE
DIRECTION OF EACH BUYER.  THE COMPANY SHALL NOT HAVE THE POWER TO REVOKE OR
AMEND THE TRANSFER INSTRUCTIONS WITHOUT THE WRITTEN CONSENT OF THE BUYERS.


2.4           CLOSING DATE.  SUBJECT TO THE TERMS OF THIS AGREEMENT, THE CLOSING
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE HELD ON OR BEFORE
THE LATER OF (I) THE DATE THAT IS THREE (3) BUSINESS DAYS AFTER THE DATE THAT
THE LAST OF THE CONDITIONS IN ARTICLE 6 AND ARTICLE 7 HAVE BEEN SATISFIED, OR
SUCH OTHER TIME AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES TO THIS AGREEMENT;
OR (II) THE CLOSING DATE OF THE ACQUISITION SO LONG AS ALL OF CONDITIONS IN
ARTICLE 6 AND ARTICLE 7 HAVE BEEN SATISFIED (THE “CLOSING DATE”), AT THE OFFICES
OF BARACK FERRAZZANO KIRSCHBAUM & NAGELBERG LLP, 200 WEST MADISON STREET, SUITE
3900, CHICAGO, ILLINOIS 60606 OR AT SUCH OTHER LOCATION OR BY SUCH OTHER METHOD
(INCLUDING EXCHANGE OF SIGNED DOCUMENTS) AS MAY BE MUTUALLY AGREED UPON BY THE
PARTIES TO THIS AGREEMENT (“CLOSING”).


2.5           ADDITIONAL BUYERS.  THE COMPANY ACKNOWLEDGES AND AGREES THAT
ADDITIONAL TONTINE FUNDS OTHER THAN THOSE IDENTIFIED ON THE SIGNATURE PAGE
HERETO MAY PARTICIPATE IN THE PURCHASE OF SECURITIES HEREUNDER; PROVIDED THAT
EACH SUCH ADDITIONAL TONTINE FUND SHALL EXECUTE AND DELIVER A JOINDER TO THIS
AGREEMENT IN THE FORM OF EXHIBIT C ATTACHED HERETO.  PRIOR TO THE CLOSING DATE,
THE BUYERS SHALL PROVIDE THE COMPANY WITH A FINAL VERSION OF SCHEDULE 1 THAT
INCLUDES THE FOLLOWING INFORMATION FOR EACH BUYER HEREUNDER: (A) SUCH BUYER’S
NAME AND JURISDICTION OF ORGANIZATION; (B) THE NUMBER OF SHARES TO BE PURCHASED
BY SUCH BUYER AND THE PURCHASE PRICE; AND (C) THE PORTION OF THE DEBT FINANCING
TO BE PROVIDED BY SUCH BUYER.


ARTICLE 3
BUYERS’ REPRESENTATIONS AND WARRANTIES

Each Buyer represents and warrants to the Company that:


3.1           ORGANIZATION AND QUALIFICATION.  EACH OF THE BUYERS IS AN ENTITY
OF THE TYPE IDENTIFIED ON SCHEDULE 1 ATTACHED HERETO, DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, WITH FULL POWER AND AUTHORITY TO PURCHASE THE SHARES AND PROVIDE
THE DEBT FINANCING AND OTHERWISE PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS.


3.2           AUTHORIZATION; ENFORCEMENT.  THIS AGREEMENT AND EACH OF THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED BY THE BUYERS AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY, AND DULY EXECUTED AND DELIVERED ON BEHALF OF, SUCH BUYER.  THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED BY THE
BUYERS CONSTITUTES THE VALID AND BINDING AGREEMENT OF SUCH BUYER ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY:  (I)
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,

4


--------------------------------------------------------------------------------



MORATORIUM OR OTHER SIMILAR LAWS IN EFFECT THAT LIMIT CREDITORS’ RIGHTS
GENERALLY; (II) EQUITABLE LIMITATIONS ON THE AVAILABILITY OF SPECIFIC REMEDIES;
AND (III) PRINCIPLES OF EQUITY.


3.3           SECURITIES MATTERS.  IN CONNECTION WITH THE COMPANY’S COMPLIANCE
WITH APPLICABLE SECURITIES LAWS:

a.             Such Buyer understands that the Securities are being offered and
sold to it in reliance upon specific exemptions from the registration
requirements of United States and state securities laws and that the Company is
relying upon the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemption and the eligibility of such Buyer to acquire the Securities.

b.             Such Buyer is purchasing the Securities for its own account, not
as a nominee or agent, for investment purposes and not with a present view
towards resale, except pursuant to sales exempted from registration under the
1933 Act, or registered under the 1933 Act as contemplated by the Registration
Rights Agreement.

c.             Such Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the 1933 Act, and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Securities.  Such Buyer understands
that its investment in the Securities involves a significant degree of risk. 
Such Buyer understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.


3.4           INFORMATION.  SUCH BUYER HAS CONDUCTED ITS OWN DUE DILIGENCE
EXAMINATION OF THE COMPANY’S BUSINESS, FINANCIAL CONDITION, RESULTS OF
OPERATIONS, AND PROSPECTS.  IN CONNECTION WITH SUCH INVESTIGATION, SUCH BUYER
AND ITS REPRESENTATIVES (I) HAVE REVIEWED THE COMPANY’S FORM 10-KSB FOR THE
FISCAL YEARS ENDED DECEMBER 31, 2005 AND DECEMBER 31, 2006, THE COMPANY’S
QUARTERLY REPORT ON FORM 10-QSB FOR THE TWO MOST RECENTLY CONCLUDED INTERIM
PERIODS AND THE COMPANY’S CURRENT REPORTS ON FORM 8-K OR FORM 8-K/A FILED IN
2006 AND 2007 (AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND
SCHEDULES THERETO AND DOCUMENTS (OTHER THAN EXHIBITS TO SUCH DOCUMENTS)
INCORPORATED BY REFERENCE THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE
“2006-2007 SEC DOCUMENTS”), (II) HAVE PARTICIPATED IN BOARD OF DIRECTOR MEETINGS
OF THE COMPANY PURSUANT TO ITS OBSERVATION RIGHTS (AS DEFINED IN THE INITIAL
PURCHASE AGREEMENT) (III)  HAVE BEEN GIVEN AN OPPORTUNITY TO ASK QUESTIONS, TO
THE EXTENT SUCH BUYER CONSIDERED NECESSARY, AND HAVE RECEIVED ANSWERS FROM,
OFFICERS OF THE COMPANY CONCERNING THE BUSINESS, FINANCES AND OPERATIONS OF THE
COMPANY AND INFORMATION RELATING TO THE OFFER AND SALE OF THE SECURITIES, AND
(IV) HAVE RECEIVED OR HAD AN OPPORTUNITY TO OBTAIN SUCH ADDITIONAL INFORMATION
AS THEY DEEM NECESSARY TO MAKE AN INFORMED INVESTMENT DECISION WITH RESPECT TO
THE PURCHASE OF THE SECURITIES.


3.5           RESTRICTIONS ON TRANSFER.  SUCH BUYER UNDERSTANDS THAT EXCEPT AS
PROVIDED IN THE REGISTRATION RIGHTS AGREEMENT, THE ISSUANCE OF THE SECURITIES
HAS NOT BEEN AND IS NOT BEING REGISTERED UNDER THE 1933 ACT OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH BUYER MAY BE REQUIRED TO HOLD THE SECURITIES
INDEFINITELY AND THE SECURITIES MAY NOT BE TRANSFERRED UNLESS (I) THE SECURITIES
ARE SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
(II) SUCH BUYER SHALL HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL TO THE
EFFECT THAT THE SECURITIES TO BE SOLD OR TRANSFERRED MAY BE SOLD OR TRANSFERRED
PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION, WHICH OPINION SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY. SUCH BUYER UNDERSTANDS THAT UNTIL SUCH
TIME AS THE RESALE OF THE SECURITIES HAS BEEN REGISTERED UNDER THE 1933 ACT AS
CONTEMPLATED BY THE REGISTRATION RIGHTS AGREEMENT, AS IT MAY BE AMENDED BY THE
RRA AMENDMENT, OR OTHERWISE MAY BE SOLD PURSUANT TO AN EXEMPTION FROM
REGISTRATION,

5


--------------------------------------------------------------------------------



CERTIFICATES EVIDENCING THE SECURITIES MAY BEAR A RESTRICTIVE LEGEND IN
SUBSTANTIALLY THE FOLLOWING FORM (AND A STOP-TRANSFER ORDER MAY BE PLACED
AGAINST TRANSFER OF THE CERTIFICATES EVIDENCING SUCH SECURITIES):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”).  THE SHARES MAY NOT BE OFFERED FOR SALE,
SOLD, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
CORPORATION.”


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Company’s Disclosure Schedule attached hereto, the
Company represents and warrants to the Buyers that:


4.1           ORGANIZATION AND QUALIFICATION.  THE COMPANY HAS NO SUBSIDIARIES
OTHER THAN THE SUBSIDIARIES.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS A
CORPORATION, LIMITED PARTNERSHIP, LIMITED LIABILITY COMPANY, OR JOINT VENTURE AS
APPLICABLE, DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS
OF THE JURISDICTION IN WHICH IT IS INCORPORATED OR ORGANIZED, WITH CORPORATE,
LIMITED LIABILITY OR LIMITED PARTNERSHIP POWER AND AUTHORITY TO OWN, LEASE, USE
AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW OPERATED AND
CONDUCTED.  THE COMPANY AND EACH OF ITS SUBSIDIARIES IS DULY QUALIFIED AS A
FOREIGN CORPORATION, LIMITED LIABILITY COMPANY OR LIMITED PARTNERSHIP TO DO
BUSINESS AND IS IN GOOD STANDING IN EACH JURISDICTION IN WHICH ITS OWNERSHIP OR
USE OF PROPERTY OR THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD
STANDING WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS IN VIOLATION OF ANY PROVISION OF ITS RESPECTIVE CERTIFICATE OR
ARTICLES OF INCORPORATION, PARTNERSHIP AGREEMENT, BYLAWS OR OTHER ORGANIZATIONAL
OR CHARTER DOCUMENTS, AS THE SAME MAY HAVE BEEN AMENDED.


4.2           AUTHORIZATION; ENFORCEMENT.  THE COMPANY HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO ENTER INTO AND PERFORM THIS AGREEMENT AND EACH
OF THE OTHER TRANSACTION DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY AND TO ISSUE THE SECURITIES, IN ACCORDANCE WITH
THE TERMS HEREOF AND THEREOF.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
EACH OF THE OTHER TRANSACTION DOCUMENTS BY THE COMPANY AND THE CONSUMMATION BY
IT OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY (INCLUDING WITHOUT
LIMITATION, THE ISSUANCE OF THE SECURITIES) HAVE BEEN DULY AUTHORIZED BY THE
COMPANY’S BOARD OF DIRECTORS AND NO FURTHER CONSENT OR AUTHORIZATION OF THE
COMPANY, ITS BOARD OF DIRECTORS, OR ITS STOCKHOLDERS IS REQUIRED.  THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS HAVE BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY.  THIS AGREEMENT AND EACH OF THE OTHER TRANSACTION
DOCUMENTS WILL CONSTITUTE UPON EXECUTION AND DELIVERY BY THE COMPANY, A LEGAL,
VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY:  (I)
APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR
LAWS IN EFFECT THAT LIMIT CREDITORS’ RIGHTS GENERALLY; (II) EQUITABLE
LIMITATIONS ON THE AVAILABILITY OF SPECIFIC REMEDIES; (III) PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN LAW OR
IN EQUITY); AND (IV) TO THE EXTENT RIGHTS TO INDEMNIFICATION AND CONTRIBUTION
MAY BE LIMITED BY FEDERAL SECURITIES LAWS OR THE PUBLIC POLICY UNDERLYING SUCH
LAWS.


4.3           CAPITALIZATION; VALID ISSUANCE OF SECURITIES .  AS OF THE DATE
HEREOF, THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 100,000,000
SHARES OF COMMON STOCK, OF WHICH 47,724,464 SHARES ARE ISSUED AND OUTSTANDING,
AND NO SHARES ARE HELD BY THE COMPANY AS TREASURY SHARES, AND 10,000,000 SHARES

6


--------------------------------------------------------------------------------



OF PREFERRED STOCK, OF WHICH NO SHARES ARE ISSUED AND OUTSTANDING.  ALL OF SUCH
OUTSTANDING SHARES OF COMMON STOCK ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NONASSESSABLE.  THE SECURITIES HAVE BEEN DULY AUTHORIZED AND WHEN
ISSUED PURSUANT TO THE TERMS HEREOF WILL BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND WILL NOT BE SUBJECT TO ANY ENCUMBRANCES, PREEMPTIVE RIGHTS OR
ANY OTHER SIMILAR CONTRACTUAL RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY
OTHER PERSON.  NO SHARES OF CAPITAL STOCK OF THE COMPANY ARE SUBJECT TO
PREEMPTIVE RIGHTS OF THE STOCKHOLDERS OF THE COMPANY OR ANY LIENS OR
ENCUMBRANCES IMPOSED THROUGH THE ACTIONS OR FAILURE TO ACT OF THE COMPANY.  AS
OF THE DATE OF THIS AGREEMENT, EXCEPT TO THE EXTENT DESCRIBED IN THE PRECEDING
SENTENCE AND SCHEDULE 4.3 ATTACHED HERETO, (I) THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, SCRIP, RIGHTS TO SUBSCRIBE FOR, PUTS, CALLS, RIGHTS OF FIRST REFUSAL,
AGREEMENTS, UNDERSTANDINGS, CLAIMS OR OTHER COMMITMENTS OR RIGHTS OF ANY
CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS CONVERTIBLE INTO OR
EXCHANGEABLE FOR ANY SHARES OF CAPITAL STOCK OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ARRANGEMENTS BY WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS
OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK, (II) THERE ARE
NO AGREEMENTS OR ARRANGEMENTS UNDER WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES
IS OBLIGATED TO REGISTER THE SALE OF ANY OF ITS OR THEIR SECURITIES UNDER THE
1933 ACT (EXCEPT THE REGISTRATION RIGHTS AGREEMENT) AND (III) THERE ARE NO
ANTI-DILUTION OR PRICE ADJUSTMENT PROVISIONS CONTAINED IN ANY SECURITY ISSUED BY
THE COMPANY (OR IN ANY AGREEMENT PROVIDING RIGHTS TO SECURITY HOLDERS OTHER THAN
THE INITIAL SECURITIES PURCHASE AGREEMENT) THAT WILL BE TRIGGERED BY THE
ISSUANCE OF THE SHARES OR THE NOTES.  EXCEPT AS MAY BE DESCRIBED IN ANY
DOCUMENTS WHICH HAVE BEEN PUBLICLY FILED BY ANY OF THE COMPANY’S STOCKHOLDERS,
TO THE COMPANY’S KNOWLEDGE, THERE ARE NO AGREEMENTS BETWEEN THE COMPANY’S
STOCKHOLDERS WITH RESPECT TO THE VOTING OR TRANSFER OF THE COMPANY’S CAPITAL
STOCK OR WITH RESPECT TO ANY OTHER ASPECT OF THE COMPANY’S AFFAIRS.


4.4           NO CONFLICTS.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND EACH OF THE OTHER TRANSACTION DOCUMENTS BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
(INCLUDING, WITHOUT LIMITATION, THE ISSUANCE OF SECURITIES) WILL NOT (I)
CONFLICT WITH OR RESULT IN A VIOLATION OF ANY PROVISION OF THE ARTICLES OF
INCORPORATION, AS AMENDED, OF THE COMPANY OR THE BYLAWS, AS AMENDED, OF THE
COMPANY, (II) VIOLATE OR CONFLICT WITH, OR RESULT IN A BREACH OF ANY PROVISION
OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR
BOTH COULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHTS OF TERMINATION,
AMENDMENT, ACCELERATION OR CANCELLATION OF, ANY MATERIAL AGREEMENT, INDENTURE,
PATENT, PATENT LICENSE OR INSTRUMENT TO WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS A PARTY, OR (III) RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENT
(INCLUDING FEDERAL AND STATE SECURITIES LAWS AND REGULATIONS AND REGULATIONS OF
ANY SELF-REGULATORY ORGANIZATIONS TO WHICH THE COMPANY OR ITS SECURITIES ARE
SUBJECT) APPLICABLE TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BY WHICH ANY
PROPERTY OR ASSET OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED
(EXCEPT FOR SUCH CONFLICTS, DEFAULTS, TERMINATIONS, AMENDMENTS, ACCELERATIONS,
CANCELLATIONS AND VIOLATIONS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT).  EXCEPT AS SET FORTH IN SCHEDULE 4.4, NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF ITS CERTIFICATE OR
ARTICLES OF INCORPORATION, BYLAWS OR OTHER ORGANIZATIONAL DOCUMENTS AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT (AND NO EVENT HAS OCCURRED
WHICH WITH NOTICE OR LAPSE OF TIME WOULD RESULT IN A DEFAULT) UNDER, AND NEITHER
THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS TAKEN ANY ACTION OR FAILED TO TAKE
ANY ACTION THAT WOULD GIVE TO OTHERS ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY AGREEMENT OR INSTRUMENT TO WHICH THE
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY PROPERTY OR ASSETS
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT FOR
POSSIBLE DEFAULTS AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT WITH RESPECT TO ANY FILINGS OR NOTICES RELATED
TO THE ISSUANCE OF THE SHARES TO BE FILED WITH THE OTC BULLETIN BOARD, IF ANY,
AND AS REQUIRED UNDER THE 1933 ACT AND ANY APPLICABLE STATE SECURITIES LAWS, THE
COMPANY IS NOT REQUIRED TO OBTAIN ANY CONSENT, AUTHORIZATION OR ORDER OF, OR
MAKE ANY FILING OR REGISTRATION WITH, ANY COURT, GOVERNMENTAL AGENCY, REGULATORY
AGENCY, SELF REGULATORY ORGANIZATION OR STOCK MARKET OR ANY THIRD PARTY IN ORDER
FOR IT TO EXECUTE, DELIVER OR PERFORM ANY OF ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS.  ALL CONSENTS, AUTHORIZATIONS, ORDERS, FILINGS AND

7


--------------------------------------------------------------------------------



REGISTRATIONS THAT THE COMPANY IS REQUIRED TO EFFECT OR OBTAIN PURSUANT TO THE
PRECEDING SENTENCE HAVE BEEN OBTAINED OR EFFECTED ON OR PRIOR TO THE DATE
HEREOF.


4.5           SEC DOCUMENTS; FINANCIAL STATEMENTS.


A.     EXCEPT AS SET FORTH ON SCHEDULE 4.5, SINCE DECEMBER 31, 2005, THE COMPANY
HAS TIMELY FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS
REQUIRED TO BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS
OF THE 1933 ACT AND THE 1934 ACT (ALL OF THE FOREGOING FILED PRIOR TO THE DATE
HEREOF AND ALL EXHIBITS INCLUDED THEREIN AND FINANCIAL STATEMENTS AND SCHEDULES
THERETO AND DOCUMENTS (OTHER THAN EXHIBITS TO SUCH DOCUMENTS) INCORPORATED BY
REFERENCE THEREIN, BEING HEREINAFTER REFERRED TO HEREIN AS THE “SEC DOCUMENTS”),
OR HAS TIMELY FILED FOR A VALID EXTENSION OF SUCH TIME OF FILING AND HAS FILED
ANY SUCH SEC DOCUMENTS PRIOR TO THE EXPIRATION OF ANY SUCH EXTENSION.  AS OF
THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE SECURITIES ACT AND THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE SEC PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS,
AND NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE FILED WITH THE SEC,
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


B.     AS OF THEIR RESPECTIVE DATES, THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”),
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (II)
IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE
FOOTNOTES, YEAR END ADJUSTMENTS OR MAY BE CONDENSED OR SUMMARY STATEMENTS) AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATES THEREOF AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS THEN
ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).  EXCEPT AS SET FORTH IN THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE SEC DOCUMENTS, THE COMPANY HAS NO LIABILITIES, CONTINGENT OR
OTHERWISE, OTHER THAN (I) LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS SUBSEQUENT TO DECEMBER 31, 2006, AND (II) OBLIGATIONS UNDER CONTRACTS
AND COMMITMENTS INCURRED IN THE ORDINARY COURSE OF BUSINESS AND NOT REQUIRED
UNDER GENERALLY ACCEPTED ACCOUNTING PRINCIPLES TO BE REFLECTED IN SUCH FINANCIAL
STATEMENTS, WHICH, INDIVIDUALLY OR TAKEN IN THE AGGREGATE WOULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


C.     THE COMPANY HAS ESTABLISHED AND MAINTAINS DISCLOSURE CONTROLS AND
PROCEDURES (AS SUCH TERM IS DEFINED IN RULE 13A-15(E) UNDER THE 1934 ACT).  SUCH
DISCLOSURE CONTROLS AND PROCEDURES:  (A) ARE DESIGNED TO ENSURE THAT MATERIAL
INFORMATION RELATING TO THE COMPANY AND ITS SUBSIDIARIES IS MADE KNOWN TO THE
COMPANY’S CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF OPERATING OFFICER AND ITS
CHIEF FINANCIAL OFFICER BY OTHERS WITHIN THOSE ENTITIES, PARTICULARLY DURING THE
PERIODS IN WHICH THE COMPANY’S REPORTS AND FILINGS UNDER THE 1934 ACT ARE BEING
PREPARED, (B) HAVE BEEN EVALUATED FOR EFFECTIVENESS AS OF THE END OF THE MOST
RECENT ANNUAL PERIOD REPORTED TO THE SEC, AND (C) ARE EFFECTIVE TO PERFORM THE
FUNCTIONS FOR WHICH THEY WERE ESTABLISHED.  NEITHER THE AUDITORS OF THE COMPANY
NOR THE BOARD OF DIRECTORS OF THE COMPANY HAS BEEN ADVISED OF: (X) ANY
SIGNIFICANT DEFICIENCIES OR MATERIAL WEAKNESSES IN THE DESIGN OR OPERATION OF
THE INTERNAL CONTROLS OVER FINANCIAL REPORTING (AS SUCH TERM IS DEFINED IN RULE
13A-15(F) UNDER THE 1934 ACT) OF THE COMPANY THAT HAVE MATERIALLY AFFECTED THE
COMPANY’S INTERNAL CONTROL OVER FINANCIAL REPORTING; OR (Y) ANY FRAUD, WHETHER
OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A ROLE IN
THE INTERNAL CONTROLS OVER FINANCIAL REPORTING OF THE COMPANY

8


--------------------------------------------------------------------------------



4.6           ABSENCE OF CERTAIN CHANGES.  EXCEPT WITH RESPECT TO THE
ACQUISITION, TRANSACTIONS DISCLOSED IN THE SEC DOCUMENTS, AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY EACH OF THE OTHER TRANSACTION DOCUMENTS, SINCE
DECEMBER 31, 2006, (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS CONDUCTED
ITS BUSINESS ONLY IN THE ORDINARY COURSE, CONSISTENT WITH PAST PRACTICE, AND
SINCE THAT DATE, NO CHANGES HAVE OCCURRED WHICH WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT; AND (II) THE COMPANY HAS NOT INCURRED ANY
LIABILITIES (CONTINGENT OR OTHERWISE) OTHER THAN (A) TRADE PAYABLES, ACCRUED
EXPENSES AND OTHER LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE AND (B) LIABILITIES NOT REQUIRED TO BE REFLECTED
ON THE COMPANY’S FINANCIAL STATEMENTS PURSUANT TO GAAP OR REQUIRED TO BE
DISCLOSED IN FILINGS MADE WITH THE SEC.


4.7           ABSENCE OF LITIGATION.  EXCEPT AS SET FORTH IN SCHEDULE 4.7, THERE
IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES, THREATENED AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT (I) ADVERSELY AFFECTS OR CHALLENGES THE LEGALITY, VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, OR (II) WOULD, IF THERE WERE AN UNFAVORABLE
DECISION, HAVE OR REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, NOR ANY DIRECTOR OR OFFICER
THEREOF (IN HIS OR HER CAPACITY AS SUCH), IS OR HAS BEEN THE SUBJECT OF ANY
ACTION INVOLVING A CLAIM OF VIOLATION OF OR LIABILITY UNDER FEDERAL OR STATE
SECURITIES LAWS OR A CLAIM OF BREACH OF FIDUCIARY DUTY.  THERE HAS NOT BEEN, AND
TO THE KNOWLEDGE OF THE COMPANY, THERE IS NOT PENDING ANY INVESTIGATION BY THE
SEC INVOLVING THE COMPANY OR ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF THE
COMPANY (IN HIS OR HER CAPACITY AS SUCH).  THE SEC HAS NOT ISSUED ANY STOP ORDER
OR OTHER ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT FILED
BY THE COMPANY UNDER THE 1934 ACT OR THE 1933 ACT.


4.8           INTELLECTUAL PROPERTY.  THE COMPANY AND EACH OF ITS SUBSIDIARIES
OWNS OR POSSESSES THE REQUISITE LICENSES OR RIGHTS TO USE ALL PATENTS, PATENT
APPLICATIONS, PATENT RIGHTS, INVENTIONS, KNOW-HOW, TRADE SECRETS, COPYRIGHTS,
TRADEMARKS, TRADEMARK APPLICATIONS, SERVICE MARKS, SERVICE NAMES, TRADE NAMES
AND COPYRIGHTS (“INTELLECTUAL PROPERTY”) NECESSARY TO ENABLE IT TO CONDUCT ITS
BUSINESS AS NOW OPERATED (AND, TO THE COMPANY’S KNOWLEDGE, AS PRESENTLY
CONTEMPLATED TO BE OPERATED IN THE FUTURE); THERE IS NO CLAIM OR ACTION BY ANY
PERSON PERTAINING TO, OR PROCEEDING PENDING, OR TO THE COMPANY’S KNOWLEDGE
THREATENED, WHICH CHALLENGES THE RIGHT OF THE COMPANY OR OF A SUBSIDIARY WITH
RESPECT TO ANY INTELLECTUAL PROPERTY NECESSARY TO ENABLE IT TO CONDUCT ITS
BUSINESS AS NOW OPERATED AND TO THE COMPANY’S KNOWLEDGE, THE COMPANY’S OR ITS
SUBSIDIARIES’ CURRENT PRODUCTS AND PROCESSES DO NOT INFRINGE ON ANY INTELLECTUAL
PROPERTY OR OTHER RIGHTS HELD BY ANY PERSON, EXCEPT WHERE ANY SUCH INFRINGEMENT
WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


4.9           TAX STATUS.  THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MADE OR
FILED ALL FEDERAL, STATE AND FOREIGN INCOME AND ALL OTHER MATERIAL TAX RETURNS,
REPORTS AND DECLARATIONS REQUIRED BY ANY JURISDICTION TO WHICH IT IS SUBJECT
(UNLESS AND ONLY TO THE EXTENT THAT THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS
SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE PAYMENT OF ALL
UNPAID AND UNREPORTED TAXES) AND HAS PAID ALL TAXES AND OTHER GOVERNMENTAL
ASSESSMENTS AND CHARGES THAT ARE MATERIAL IN AMOUNT, SHOWN OR DETERMINED TO BE
DUE ON SUCH RETURNS, REPORTS AND DECLARATIONS, EXCEPT THOSE BEING CONTESTED IN
GOOD FAITH AND HAS SET ASIDE ON ITS BOOKS PROVISIONS REASONABLY ADEQUATE FOR THE
PAYMENT OF ALL TAXES FOR PERIODS SUBSEQUENT TO THE PERIODS TO WHICH SUCH
RETURNS, REPORTS OR DECLARATIONS APPLY.  THERE ARE NO UNPAID TAXES IN ANY
MATERIAL AMOUNT CLAIMED TO BE DUE BY THE TAXING AUTHORITY OF ANY JURISDICTION,
AND THE OFFICERS OF THE COMPANY KNOW OF NO BASIS FOR ANY SUCH CLAIM.  THE
COMPANY HAS NOT EXECUTED A WAIVER WITH RESPECT TO THE STATUTE OF LIMITATIONS
RELATING TO THE ASSESSMENT OR COLLECTION OF ANY FOREIGN, FEDERAL, STATE OR LOCAL
TAX.


4.10         PERMITS; COMPLIANCE.


A.     THE COMPANY AND EACH OF ITS SUBSIDIARIES IS IN POSSESSION OF ALL
FRANCHISES, GRANTS, AUTHORIZATIONS, LICENSES, PERMITS, EASEMENTS, VARIANCES,
EXEMPTIONS, CONSENTS, CERTIFICATES, APPROVALS AND

9


--------------------------------------------------------------------------------



ORDERS NECESSARY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND TO CARRY ON ITS
BUSINESS AS IT IS NOW BEING CONDUCTED (COLLECTIVELY, “PERMITS”), AND THERE IS NO
ACTION PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED REGARDING
SUSPENSION OR CANCELLATION OF ANY OF THE PERMITS.  NEITHER THE COMPANY NOR ANY
OF ITS SUBSIDIARIES IS IN CONFLICT WITH, OR IN DEFAULT OR VIOLATION OF, ANY OF
THE PERMITS, EXCEPT FOR ANY SUCH CONFLICTS, DEFAULTS OR VIOLATIONS WHICH,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


B.     SINCE DECEMBER 31, 2006, NO EVENT HAS OCCURRED OR, TO THE KNOWLEDGE OF
THE COMPANY, CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):
(A) WOULD REASONABLY BE EXPECTED TO CONSTITUTE OR RESULT IN A VIOLATION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR A FAILURE ON THE PART OF THE COMPANY OR
ITS SUBSIDIARIES TO COMPLY WITH, ANY LEGAL REQUIREMENT; OR (B) WOULD REASONABLY
BE EXPECTED TO GIVE RISE TO ANY OBLIGATION ON THE PART OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY
REMEDIAL ACTION OF ANY NATURE IN CONNECTION WITH A FAILURE TO COMPLY WITH ANY
LEGAL REQUIREMENT, EXCEPT IN EITHER CASE THAT WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS RECEIVED ANY NOTICE OR OTHER COMMUNICATION FROM ANY REGULATORY
AUTHORITY OR ANY OTHER PERSON, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE
REGARDING: (X) ANY ACTUAL, ALLEGED, POSSIBLE OR POTENTIAL VIOLATION OF, OR
FAILURE TO COMPLY WITH, ANY LEGAL REQUIREMENT, OR (Y) ANY ACTUAL, ALLEGED,
POSSIBLE OR POTENTIAL OBLIGATION ON THE PART OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY
REMEDIAL ACTION OF ANY NATURE IN CONNECTION WITH A FAILURE TO COMPLY WITH ANY
LEGAL REQUIREMENT, EXCEPT IN EITHER CASE THAT WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


C.     THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE PROVISIONS
OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER THAT ARE APPLICABLE TO IT AND HAS TAKEN REASONABLE STEPS SUCH THAT
THE COMPANY EXPECTS TO BE IN A POSITION TO COMPLY WITH THE REQUIREMENTS OF
SECTION 404 OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND REGULATIONS
PROMULGATED THEREUNDER AT SUCH TIME AS SECTION 404 BECOMES APPLICABLE TO THE
COMPANY.


D.     THE COMPANY IS, AND HAS REASON TO BELIEVE THAT FOR THE FORESEEABLE FUTURE
IT WILL CONTINUE TO BE, IN COMPLIANCE WITH ALL APPLICABLE RULES OF THE OTC
BULLETIN BOARD.  THE COMPANY HAS NOT RECEIVED NOTICE FROM THE OTC BULLETIN BOARD
THAT THE COMPANY IS NOT IN COMPLIANCE WITH THE RULES OR REQUIREMENTS THEREOF. 
THE ISSUANCE AND SALE OF THE SHARES UNDER THIS AGREEMENT DOES NOT CONTRAVENE THE
RULES AND REGULATIONS OF THE OTC BULLETIN BOARD, AND NO APPROVAL OF THE
STOCKHOLDERS OF THE COMPANY IS REQUIRED FOR THE COMPANY TO ISSUE THE SHARES AS
CONTEMPLATED BY THIS AGREEMENT.


4.11         ENVIRONMENTAL MATTERS.  “ENVIRONMENTAL LAWS” SHALL MEAN,
COLLECTIVELY, ALL LEGAL REQUIREMENTS, INCLUDING ANY FEDERAL, STATE, LOCAL OR
FOREIGN STATUTE, LAWS, RULE, REGULATION, ORDINANCE, CODE, POLICY OR RULE OF
COMMON LAW OR ANY JUDICIAL OR ADMINISTRATIVE INTERPRETATION THEREOF, INCLUDING
ANY JUDICIAL OR ADMINISTRATIVE ORDER, CONSENT, DECREE OR JUDGMENT, RELATING TO
POLLUTION OR PROTECTION OF HUMAN HEALTH, THE ENVIRONMENT (INCLUDING, WITHOUT
LIMITATION, AMBIENT AIR, SURFACE WATER, GROUNDWATER, LAND SURFACE OR SUBSURFACE
STRATA) OR WILDLIFE, INCLUDING, WITHOUT LIMITATION, LAWS AND REGULATIONS
RELATING TO THE RELEASE OR THREATENED RELEASE OF CHEMICALS, POLLUTANTS,
CONTAMINANTS, WASTES, TOXIC SUBSTANCES, HAZARDOUS SUBSTANCES, PETROLEUM OR
PETROLEUM PRODUCTS (COLLECTIVELY, “HAZARDOUS MATERIALS”) OR TO THE MANUFACTURE,
PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE, DISPOSAL, TRANSPORT OR
HANDLING OF HAZARDOUS MATERIALS.  EXCEPT FOR SUCH MATTERS AS COULD NOT, SINGLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT OR AS SET FORTH ON SCHEDULE 4.11: (I) THE COMPANY AND ITS SUBSIDIARIES
HAVE COMPLIED AND ARE IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS; (II)
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY AND ITS
SUBSIDIARIES HAVE OBTAINED, HAVE COMPLIED, AND ARE IN COMPLIANCE WITH ALL
PERMITS THAT ARE REQUIRED PURSUANT TO ENVIRONMENTAL LAWS FOR THE OCCUPATION OF
THEIR RESPECTIVE FACILITIES AND THE OPERATION OF THEIR RESPECTIVE BUSINESSES;
(III) NONE OF THE COMPANY OR ITS SUBSIDIARIES HAS RECEIVED ANY WRITTEN NOTICE,
REPORT OR OTHER INFORMATION REGARDING ANY

10


--------------------------------------------------------------------------------



ACTUAL OR ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, OR ANY LIABILITIES OR
POTENTIAL LIABILITIES (INCLUDING FINES, PENALTIES, COSTS AND EXPENSES),
INCLUDING ANY INVESTIGATORY, REMEDIAL OR CORRECTIVE OBLIGATIONS, RELATING TO ANY
OF THEM OR THEIR RESPECTIVE FACILITIES ARISING UNDER ENVIRONMENTAL LAWS, NOR, TO
THE KNOWLEDGE OF THE COMPANY IS THERE ANY FACTUAL BASIS THEREFORE; (IV) THERE
ARE NO UNDERGROUND STORAGE TANKS, POLYCHLORINATED BIPHENYLS, UREA FORMALDEHYDE
OR OTHER HAZARDOUS SUBSTANCES (OTHER THAN SMALL QUANTITIES OF HAZARDOUS
SUBSTANCES FOR USE IN THE ORDINARY COURSE OF THE OPERATION OF THE COMPANY’S AND
ITS SUBSIDIARIES’ RESPECTIVE BUSINESSES, WHICH ARE STORED AND MAINTAINED IN
ACCORDANCE AND IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS), IN, ON,
OVER, UNDER OR AT ANY REAL PROPERTY OWNED OR OPERATED BY THE COMPANY AND/OR ITS
SUBSIDIARIES; (V) THERE ARE NO CONDITIONS EXISTING AT ANY REAL PROPERTY OR WITH
RESPECT TO THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT REQUIRE REMEDIAL OR
CORRECTIVE ACTION, REMOVAL, MONITORING OR CLOSURE PURSUANT TO THE ENVIRONMENTAL
LAWS AND (VI) TO THE KNOWLEDGE OF THE COMPANY, NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES HAS CONTRACTUALLY, BY OPERATION OF LAW, OR OTHERWISE AMENDED OR
SUCCEEDED TO ANY LIABILITIES ARISING UNDER ANY ENVIRONMENTAL LAWS OF ANY
PREDECESSORS OR ANY OTHER PERSON.


4.12         TITLE TO PROPERTY.  EXCEPT FOR ANY LIEN FOR CURRENT TAXES NOT YET
DELINQUENT OR WHICH ARE BEING CONTESTED IN GOOD FAITH AND BY APPROPRIATE
PROCEEDINGS, THE COMPANY AND ITS SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO
ALL REAL PROPERTY AND ALL PERSONAL PROPERTY OWNED BY THEM WHICH IS MATERIAL TO
THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES.  ANY LEASES OF REAL PROPERTY
AND FACILITIES OF THE COMPANY AND ITS SUBSIDIARIES ARE VALID AND EFFECTIVE IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


4.13         NO INVESTMENT COMPANY OR REAL PROPERTY HOLDING COMPANY.  THE
COMPANY IS NOT, AND UPON THE ISSUANCE AND SALE OF THE SECURITIES AS CONTEMPLATED
BY THIS AGREEMENT WILL NOT BE, AN “INVESTMENT COMPANY” AS DEFINED UNDER THE
INVESTMENT COMPANY ACT OF 1940 (“INVESTMENT COMPANY”).  THE COMPANY IS NOT
CONTROLLED BY AN INVESTMENT COMPANY.  THE COMPANY IS NOT A UNITED STATES REAL
PROPERTY HOLDING COMPANY, AS DEFINED UNDER THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”).


4.14         NO BROKERS.  THE COMPANY HAS TAKEN NO ACTION WHICH WOULD GIVE RISE
TO ANY CLAIM BY ANY PERSON FOR BROKERAGE COMMISSIONS, TRANSACTION FEES OR
SIMILAR PAYMENTS RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


4.15         REGISTRATION RIGHTS.  EXCEPT PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT, AS IT MAY BE AMENDED BY THE RRA AMENDMENT, AND AS OTHERWISE SET FORTH
IN SCHEDULE 4.15 EFFECTIVE UPON THE CLOSING, NEITHER THE COMPANY NOR ANY
SUBSIDIARY IS CURRENTLY SUBJECT TO ANY AGREEMENT PROVIDING ANY PERSON OR ENTITY
ANY RIGHTS (INCLUDING PIGGYBACK REGISTRATION RIGHTS) TO HAVE ANY SECURITIES OF
THE COMPANY OR ANY SUBSIDIARY REGISTERED WITH THE SEC OR REGISTERED OR QUALIFIED
WITH ANY OTHER GOVERNMENTAL AUTHORITY.


4.16         EXCHANGE ACT REGISTRATION.  THE COMMON STOCK IS REGISTERED PURSUANT
TO SECTION 12(B) OF THE 1934 ACT, AND THE COMPANY HAS TAKEN NO ACTION DESIGNED
TO, OR WHICH, TO THE KNOWLEDGE OF THE COMPANY, IS LIKELY TO HAVE THE EFFECT OF,
DELISTING THE REGISTRATION OF THE COMMON STOCK UNDER THE 1934 ACT.


4.17         LABOR RELATIONS.  NO LABOR OR EMPLOYMENT DISPUTE EXISTS OR, TO THE
KNOWLEDGE OF THE COMPANY, IS IMMINENT OR THREATENED, WITH RESPECT TO ANY OF THE
EMPLOYEES OF THE COMPANY THAT HAS, OR COULD REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


4.18         TRANSACTIONS WITH AFFILIATES AND EMPLOYEES.  EXCEPT AS SET FORTH IN
THE SEC DOCUMENTS, AND SCHEDULE 4.18, NONE OF THE OFFICERS OR DIRECTORS OF THE
COMPANY, AND TO THE KNOWLEDGE OF THE

11


--------------------------------------------------------------------------------



COMPANY, NONE OF THE EMPLOYEES OF THE COMPANY, IS PRESENTLY A PARTY TO ANY
TRANSACTION OR AGREEMENT WITH THE COMPANY (OTHER THAN FOR SERVICES AS EMPLOYEES,
OFFICERS AND DIRECTORS) EXCEEDING $60,000, INCLUDING ANY CONTRACT, AGREEMENT OR
OTHER ARRANGEMENT PROVIDING FOR THE FURNISHING OF SERVICES TO OR BY, PROVIDING
FOR RENTAL OF REAL OR PERSONAL PROPERTY TO OR FROM, OR OTHERWISE REQUIRING
PAYMENTS TO OR FROM ANY OFFICER, DIRECTOR OR SUCH EMPLOYEE OR, TO THE KNOWLEDGE
OF THE COMPANY, ANY ENTITY IN WHICH ANY OFFICER, DIRECTOR, OR ANY SUCH EMPLOYEE
HAS A SUBSTANTIAL INTEREST OR IS AN OFFICER, DIRECTOR, TRUSTEE OR PARTNER.


4.19         INSURANCE.  THE COMPANY AND ITS SUBSIDIARIES HAVE INSURANCE
POLICIES IN FULL FORCE AND EFFECT OF A TYPE, COVERING SUCH RISKS AND IN SUCH
AMOUNTS, AND HAVING SUCH DEDUCTIBLES AND EXCLUSIONS AS ARE CUSTOMARY FOR
CONDUCTING BUSINESSES AND OWNING ASSETS SIMILAR IN NATURE AND SCOPE TO THOSE OF
THE COMPANY AND ITS SUBSIDIARIES.  THE AMOUNTS OF ALL SUCH INSURANCE POLICIES
AND THE RISKS COVERED THEREBY ARE IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH
ALL MATERIAL CONTRACTS AND AGREEMENTS TO WHICH THE COMPANY AND/OR ITS
SUBSIDIARIES IS A PARTY AND WITH ALL APPLICABLE LEGAL REQUIREMENTS.  WITH
RESPECT TO EACH SUCH INSURANCE POLICY:  (I) THE POLICY IS VALID, OUTSTANDING AND
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS IN EFFECT THAT LIMIT CREDITORS’ RIGHTS GENERALLY, EQUITABLE
LIMITATIONS ON THE AVAILABILITY OF SPECIFIC REMEDIES AND PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN LAW OR
IN EQUITY); (II) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN BREACH OR
DEFAULT WITH RESPECT TO ITS OBLIGATIONS THEREUNDER IN ANY MATERIAL RESPECT; AND
(III) NO PARTY TO THE POLICY HAS REPUDIATED, OR GIVEN NOTICE OF AN INTENT TO
REPUDIATE, ANY PROVISION THEREOF.


4.20         APPROVED ACQUISITIONS OF SHARES; NO ANTI-TAKEOVER PROVISIONS. 
EXCEPT AS OTHERWISE SET FORTH IN SCHEDULE 4.2, AND SUBJECT TO AND CONTINGENT ON
THE BUYER’S COVENANT IN SECTION 5.7, THE COMPANY HAS TAKEN ALL NECESSARY ACTION,
IF ANY, REQUIRED UNDER THE LAWS OF THE STATE OF NEVADA OR OTHERWISE TO ALLOW THE
BUYER TO ACQUIRE THE SECURITIES PURSUANT TO THIS AGREEMENT AND FURTHER TO ALLOW
THE BUYER TO, WITHOUT FURTHER APPROVAL OF THE COMPANY’S BOARD OF DIRECTORS,
ACQUIRE IN THE FUTURE ADDITIONAL SHARES OF COMMON STOCK, UNTIL SUCH TIME AS THE
BUYER OWNS 40% OF THE THEN-OUTSTANDING COMMON STOCK ON A FULLY DILUTED BASIS. 
THE COMPANY HAS NO CONTROL SHARE ACQUISITION, BUSINESS COMBINATION, POISON PILL
(INCLUDING ANY DISTRIBUTION UNDER A RIGHTS AGREEMENT) OR OTHER SIMILAR
ANTI-TAKEOVER PROVISION UNDER THE COMPANY’S ARTICLES OF INCORPORATION OR BYLAWS,
EACH AS AMENDED (OR SIMILAR CHARTER DOCUMENTS), THAT IS OR COULD BECOME
APPLICABLE TO THE BUYERS AS A RESULT OF THE BUYERS AND THE COMPANY FULFILLING
THEIR OBLIGATIONS OR EXERCISING THEIR RIGHTS UNDER THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION THE COMPANY’S ISSUANCE OF THE SECURITIES AND THE BUYERS’
OWNERSHIP OF THE SECURITIES AND BUYERS’ ACQUISITION IN THE FUTURE OF ADDITIONAL
SHARES OF COMMON STOCK UNTIL SUCH TIME AS THE BUYERS OWN 40% OF THE
THEN-OUTSTANDING COMMON STOCK ON A FULLY DILUTED BASIS.  IN ADDITION, THE
COMPANY HAS OPTED OUT OF THE PROVISIONS OF THE NEVADA REVISED STATUTES (“NRS”)
PERTAINING TO THE ACQUISITION OF A CONTROLLING INTEREST (NRS 78.378 THROUGH
78.3793).  AS OF THE DATE HEREOF, THE COMPANY HAD LESS THAN 200 “STOCKHOLDERS OF
RECORD” AND IS NOT CONSIDERED A “RESIDENT DOMESTIC CORPORATION” FOR PURPOSES OF
§78.411 THROUGH §78.444 OF THE NRS.


4.21         ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER: (I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN
ANY PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975
OF THE CODE); (II) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS MET ALL
APPLICABLE MINIMUM FUNDING REQUIREMENTS UNDER SECTION 302 OF ERISA IN RESPECT TO
ITS PLANS; (III) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY
KNOWLEDGE OF ANY EVENT OR OCCURRENCE WHICH WOULD CAUSE THE PENSION BENEFIT
GUARANTY CORPORATION TO INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE ANY EMPLOYEE BENEFIT PLAN(S); NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY FIDUCIARY RESPONSIBILITY FOR INVESTMENTS WITH RESPECT TO
ANY PLAN EXISTING FOR THE BENEFIT OF PERSONS OTHER THAN ITS OR SUCH SUBSIDIARY’S
EMPLOYEES; AND (V) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
WITHDRAWN,

12


--------------------------------------------------------------------------------



COMPLETELY OR PARTIALLY, FROM ANY MULTI-EMPLOYER PENSION PLAN SO AS TO INCUR
LIABILITY UNDER THE MULTIEMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980.


4.22         DISCLOSURE.  THE COMPANY UNDERSTANDS AND CONFIRMS THAT THE BUYERS
WILL RELY ON THE REPRESENTATIONS AND COVENANTS CONTAINED HEREIN IN EFFECTING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.  ALL REPRESENTATIONS AND WARRANTIES PROVIDED TO THE BUYERS INCLUDING
THE DISCLOSURES IN THE COMPANY’S DISCLOSURE SCHEDULES ATTACHED HERETO FURNISHED
BY OR ON BEHALF OF THE COMPANY, TAKEN AS A WHOLE ARE TRUE AND CORRECT AND DO NOT
CONTAIN ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  NO EVENT OR
CIRCUMSTANCE HAS OCCURRED OR INFORMATION EXISTS WITH RESPECT TO THE COMPANY OR
ITS SUBSIDIARIES OR ITS OR THEIR BUSINESSES, PROPERTIES, PROSPECTS, OPERATIONS
OR FINANCIAL CONDITIONS, WHICH, UNDER APPLICABLE LAW, RULE OR REGULATION,
REQUIRES PUBLIC DISCLOSURE OR ANNOUNCEMENT BY THE COMPANY BUT WHICH HAS NOT BEEN
SO PUBLICLY ANNOUNCED OR DISCLOSED.


ARTICLE 5
COVENANTS


5.1           FORM D; BLUE SKY LAWS.  UPON COMPLETION OF THE CLOSING, THE
COMPANY SHALL FILE WITH THE SEC A FORM D WITH RESPECT TO THE SECURITIES AS
REQUIRED UNDER REGULATION D AND EACH APPLICABLE STATE SECURITIES COMMISSION AND
WILL PROVIDE A COPY THEREOF TO THE BUYERS PROMPTLY AFTER SUCH FILING.


5.2           USE OF PROCEEDS.  THE COMPANY SHALL USE THE PROCEEDS FROM THE SALE
OF THE SECURITIES TO COMPLETE THE ACQUISITION.


5.3           EXPENSES.  THE COMPANY SHALL REIMBURSE THE BUYERS FOR ALL
REASONABLE EXPENSES INCURRED BY THEM IN CONNECTION WITH THEIR DUE DILIGENCE
REVIEW OF THE COMPANY AND THE TARGET, AND THE NEGOTIATION, PREPARATION,
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS AND THE TRANSACTIONS HEREUNDER AND THEREUNDER, AND ANY TRANSACTION,
THE PROCEEDS OF WHICH ARE USED TO REPAY THE DEBT FINANCING, INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES, AND OUT-OF-POCKET TRAVEL
COSTS AND EXPENSES.


5.4           NO INTEGRATION.  THE COMPANY SHALL NOT MAKE ANY OFFERS OR SALES OF
ANY SECURITY (OTHER THAN THE SECURITIES) UNDER CIRCUMSTANCES THAT WOULD REQUIRE
REGISTRATION OF THE SECURITIES BEING OFFERED OR SOLD HEREUNDER UNDER THE 1933
ACT OR CAUSE THE OFFERING OF THE SECURITIES TO BE INTEGRATED WITH ANY OTHER
OFFERING OF SECURITIES BY THE COMPANY IN SUCH A MANNER AS WOULD REQUIRE THE
COMPANY TO SEEK THE APPROVAL OF ITS STOCKHOLDERS FOR THE ISSUANCE OF THE
SECURITIES UNDER ANY STOCKHOLDER APPROVAL PROVISION APPLICABLE TO THE COMPANY OR
ITS SECURITIES.


5.5           BOARD DESIGNEE(S).  FOR AS LONG AS THE BUYERS OR THEIR AFFILIATES
HOLD (I) AT LEAST 10% OF THE THEN ISSUED AND OUTSTANDING COMMON STOCK, THE
BUYERS SHALL HAVE THE RIGHT TO APPOINT TWO MEMBERS OF THE COMPANY’S BOARD OF
DIRECTORS; AND (II) AT LEAST 20% OF THE THEN ISSUED AND OUTSTANDING COMMON
STOCK, THE BUYERS SHALL HAVE THE RIGHT TO APPOINT THREE MEMBERS OF THE COMPANY’S
BOARD OF DIRECTORS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, THE ARTICLES OF INCORPORATION, AS AMENDED, OF THE COMPANY, OR THE
BYLAWS, AS AMENDED, OF THE COMPANY, FOLLOWING THE CLOSING AND THEREAFTER FOR AS
LONG AS THE BUYERS HAVE THE RIGHT TO APPOINT DIRECTORS PURSUANT TO THIS
SECTION 5.5, THE COMPANY’S BOARD OF DIRECTORS SHALL BE COMPRISED OF NO MORE THAN
NINE DIRECTORS.  THE PARTIES AGREE THAT THE PROVISIONS OF THIS SECTION 5.5 SHALL
SUPERSEDE THE PROVISIONS OF SECTION 5.5 OF THE INITIAL SECURITIES PURCHASE
AGREEMENT.

13


--------------------------------------------------------------------------------



5.6           OBSERVATION RIGHTS.  THE PARTIES HERETO ACKNOWLEDGE AND AFFIRM
THAT THE BUYERS SHALL HAVE OBSERVATION RIGHTS (AS DEFINED IN THE INITIAL
SECURITIES PURCHASE AGREEMENT) AS SET FORTH IN SECTION 5.6 OF THE INITIAL
SECURITIES PURCHASE AGREEMENT.


5.7           FUTURE ACQUISITIONS.  THE COMPANY SHALL NOT REVOKE ITS APPROVAL OF
THE ACQUISITION OF UP TO 40% OF THE COMMON STOCK ON A FULLY DILUTED BASIS BY THE
BUYERS.  THE COMPANY SHALL USE ITS BEST EFFORTS TO ENSURE THAT ANY FUTURE
ACQUISITIONS OF THE COMMON STOCK BY THE BUYERS (UP TO 40% OF THE OF THE
OUTSTANDING COMMON STOCK ON A FULLY DILUTED BASIS) SHALL NOT BE MADE SUBJECT TO
THE PROVISIONS OF ANY ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION, THE APPLICABLE PROVISIONS OF THE NEVADA
REVISED STATUTES, AND ANY PROVISIONS OF AN ANTI-TAKEOVER NATURE ADOPTED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR CONTAINED IN THE COMPANY’S ARTICLES OF
INCORPORATION, BYLAWS, OR THE ORGANIZATIONAL DOCUMENTS OF ANY OF ITS
SUBSIDIARIES, EACH AS AMENDED.


5.8           ANNOUNCEMENT OF RIGHTS OFFERING.  THE COMPANY SHALL PUBLICLY
ANNOUNCE, CONCURRENT WITH THE ANNOUNCEMENT OF THE EXECUTION OF THIS AGREEMENT
AND THE TARGET SPA, THAT THE COMPANY INTENDS TO CONDUCT A REGISTERED RIGHTS
OFFERING TO ITS STOCKHOLDERS AT THE PER SHARE PRICE FOLLOWING THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED UNDER THE TARGET SPA.


ARTICLE 6
CONDITIONS TO THE COMPANY’S OBLIGATION

The obligation of the Company hereunder to issue and sell the Securities to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions thereto, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:


6.1           DELIVERY OF TRANSACTION DOCUMENTS.  THE BUYERS SHALL HAVE EXECUTED
AND DELIVERED THE TRANSACTION DOCUMENTS TO WHICH THEY ARE A PARTY TO THE
COMPANY.


6.2           PAYMENT OF PURCHASE PRICE.  THE BUYERS SHALL HAVE DELIVERED THE
PURCHASE PRICE IN ACCORDANCE WITH SECTION 2.3 ABOVE.


6.3           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF THE BUYERS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS
(PROVIDED, HOWEVER, THAT SUCH QUALIFICATION SHALL ONLY APPLY TO REPRESENTATIONS
OR WARRANTIES NOT OTHERWISE QUALIFIED BY MATERIALITY) AS OF THE DATE WHEN MADE
AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE), AND THE
APPLICABLE BUYER SHALL HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL
RESPECTS WITH THE COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS
AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED WITH BY THE APPLICABLE BUYER AT
OR PRIOR TO THE CLOSING DATE.


6.4           LITIGATION.  NO LITIGATION, STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER
THE MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

14


--------------------------------------------------------------------------------



ARTICLE 7
CONDITIONS TO THE BUYERS’ OBLIGATION

The obligation of the Buyers hereunder to purchase the Securities at the Closing
is subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyers’ sole
benefit and may be waived by the Buyers at any time in its sole discretion:

7.1           Delivery of Transaction Documents; Issuance of Securities.  The
Company shall have executed and delivered the Transaction Documents to the
Buyers, including the Notes and shall deliver the Transfer Instructions to the
transfer agent for the Company’s Common Stock to issue certificates in the name
of each Buyer representing the Shares being purchased by such Buyer.  The
Company shall deliver a copy of the Transfer Instructions to the Buyers at the
Closing.

7.2           Representations and Warranties.  The representations and
warranties of the Company shall be true and correct in all material respects
(provided, however, that such qualification shall only apply to representations
or warranties not otherwise qualified by materiality) as of the date when made
and as of the Closing Date as though made at such time (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the Company at or prior to the Closing Date.


7.3           CONSENTS.  ANY CONSENTS OR APPROVALS REQUIRED TO BE SECURED BY THE
COMPANY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS SHALL HAVE BEEN OBTAINED AND SHALL BE REASONABLY SATISFACTORY TO THE
BUYERS.


7.4           LITIGATION.  NO ACTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY OR IN ANY COURT OR GOVERNMENTAL AUTHORITY OF
COMPETENT JURISDICTION OR ANY SELF-REGULATORY ORGANIZATION HAVING AUTHORITY OVER
THE MATTERS CONTEMPLATED HEREBY WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


7.5           OPINION.  THE BUYERS SHALL HAVE RECEIVED AN OPINION OF THE
COMPANY’S COUNSEL, DATED AS OF THE CLOSING DATE, IN FORM, SCOPE AND SUBSTANCE
REASONABLY SATISFACTORY TO THE BUYERS WITH RESPECT TO THE MATTERS SET FORTH IN
EXHIBIT D ATTACHED HERETO.


7.6           NO MATERIAL ADVERSE CHANGE.  THERE SHALL HAVE BEEN NO MATERIAL
ADVERSE CHANGE IN THE ASSETS, LIABILITIES (CONTINGENT OR OTHERWISE), AFFAIRS,
BUSINESS, OPERATIONS, PROSPECTS OR CONDITION (FINANCIAL OR OTHERWISE) OF THE
COMPANY PRIOR TO THE CLOSING DATE.


7.7           PROJECT WIND.  ALL OF THE CONDITIONS NECESSARY FOR THE ACQUISITION
TO BE CONSUMMATED SHALL HAVE BEEN SATISFIED AND THE COMPANY AND THE PARTIES TO
THE TARGET SPA ARE PROCEEDING TO CLOSING THEREUNDER, SUBJECT TO THE PROVISION OF
THE DEBT FINANCING AND THE PURCHASE OF THE SHARES UNDER THIS AGREEMENT.


ARTICLE 8
TERMINATION


8.1           TERMINATION PROVISIONS.  THIS AGREEMENT MAY BE TERMINATED AT ANY
TIME BEFORE THE CLOSING DATE:


A.     BY MUTUAL CONSENT OF THE COMPANY AND THE BUYERS;

15


--------------------------------------------------------------------------------



B.     BY EITHER THE COMPANY OR THE BUYERS AS APPLICABLE, IN THE EVENT THAT ANY
OF THE CONDITIONS PRECEDENT TO THEIR RESPECTIVE OBLIGATIONS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AS SET FORTH IN ARTICLE 6 OR ARTICLE 7, THROUGH
NO FAULT OF THE TERMINATING PARTY, HAVE NOT BEEN MET AND SATISFIED AND HAVE
BECOME IMPOSSIBLE OF FULFILLMENT;


C.     BY EITHER THE COMPANY OR THE BUYERS IF THE CLOSING DATE DOES NOT OCCUR
WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE HEREOF, OR SUCH LATER DATE
AS THE PARTIES MAY MUTUALLY AGREE UPON (PROVIDED THAT THE TERMINATING PARTY IS
NOT THEN IN MATERIAL BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER
AGREEMENT CONTAINED HEREIN);


D.     BY THE BUYERS IF THERE HAS BEEN ANY MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, AGREEMENT OR COVENANT IN THIS AGREEMENT BY THE
COMPANY, WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS
AFTER GIVING WRITTEN NOTICE THEREOF TO THE COMPANY; AND


E.     BY THE COMPANY IF THERE HAS BEEN ANY MATERIAL BREACH OF ANY
REPRESENTATION, WARRANTY, AGREEMENT OR COVENANT IN THIS AGREEMENT BY THE BUYERS,
WHICH BREACH CANNOT BE OR HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER
GIVING WRITTEN NOTICE THEREOF TO THE BUYERS.


8.2           EFFECT OF TERMINATION.  UPON THE TERMINATION OF THIS AGREEMENT
PURSUANT TO THE TERMS HEREOF, THIS AGREEMENT WILL BE VOID AND NEITHER PARTY WILL
HAVE ANY FURTHER LIABILITY OBLIGATIONS WITH RESPECT HEREOF, EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT OR EXCEPT AND TO THE EXTENT TERMINATION RESULTS FROM
THE INTENTIONAL BREACH BY A PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS HEREUNDER.


ARTICLE 9
INDEMNIFICATION


9.1           INDEMNIFICATION BY THE COMPANY.  THE COMPANY AGREES TO INDEMNIFY
EACH BUYER AND ITS AFFILIATES AND HOLD EACH BUYER AND ITS AFFILIATES HARMLESS
FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES, DAMAGES, COSTS AND EXPENSES OF
ANY KIND (INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS
OF SUCH BUYER’S COUNSEL IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING), WHICH MAY BE INCURRED BY SUCH BUYER OR SUCH AFFILIATES AS
A RESULT OF ANY CLAIMS MADE AGAINST SUCH BUYER OR SUCH AFFILIATES BY ANY PERSON
THAT RELATE TO OR ARISE OUT OF (I) ANY BREACH BY THE COMPANY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THIS AGREEMENT OR IN THE
TRANSACTION DOCUMENTS (OTHER THAN THE REGISTRATION RIGHTS AGREEMENT, WHICH
CONTAINS SEPARATE INDEMNIFICATION PROVISIONS), OR (II) ANY LITIGATION,
INVESTIGATION OR PROCEEDING INSTITUTED BY ANY PERSON WITH RESPECT TO THIS
AGREEMENT OR THE SHARES (EXCLUDING, HOWEVER, ANY SUCH LITIGATION, INVESTIGATION
OR PROCEEDING WHICH ARISES SOLELY FROM THE ACTS OR OMISSIONS OF SUCH BUYER OR
ITS AFFILIATES).


9.2           NOTIFICATION.  ANY PERSON ENTITLED TO INDEMNIFICATION HEREUNDER
(“INDEMNIFIED PARTY”) WILL (I) GIVE PROMPT NOTICE TO THE COMPANY, OF ANY THIRD
PARTY CLAIM, ACTION OR SUIT WITH RESPECT TO WHICH IT SEEKS INDEMNIFICATION (THE
“CLAIM”) (BUT OMISSION OF SUCH NOTICE SHALL NOT RELIEVE THE COMPANY FROM
LIABILITY HEREUNDER EXCEPT TO THE EXTENT IT IS ACTUALLY PREJUDICED BY SUCH
FAILURE TO GIVE NOTICE), SPECIFYING IN REASONABLE DETAIL THE FACTUAL BASIS FOR
THE CLAIM, THE AMOUNT THEREOF, ESTIMATED IN GOOD FAITH, AND THE METHOD OF
COMPUTATION OF THE CLAIM, ALL WITH REASONABLE PARTICULARITY AND CONTAINING A
REFERENCE TO THE PROVISIONS OF THIS AGREEMENT IN RESPECT OF WHICH SUCH
INDEMNIFICATION IS SOUGHT WITH RESPECT TO THE CLAIM, AND (II) UNLESS IN SUCH
INDEMNIFIED PARTY’S REASONABLE JUDGMENT A CONFLICT OF INTEREST MAY EXIST BETWEEN
SUCH INDEMNIFIED PARTY AND THE COMPANY WITH RESPECT TO SUCH CLAIM, PERMIT THE
COMPANY TO ASSUME THE DEFENSE OF THE CLAIM WITH COUNSEL REASONABLY SATISFACTORY
TO THE INDEMNIFIED PARTY.  THE INDEMNIFIED PARTY SHALL COOPERATE FULLY WITH THE
COMPANY WITH RESPECT TO THE DEFENSE OF THE CLAIM AND, IF

16


--------------------------------------------------------------------------------



THE COMPANY ELECTS TO ASSUME CONTROL OF THE DEFENSE OF THE CLAIM, THE
INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN THE DEFENSE OF THE
CLAIM AT ITS OWN EXPENSE.  IF THE COMPANY DOES NOT ELECT TO ASSUME CONTROL OR
OTHERWISE PARTICIPATE IN THE DEFENSE OF THE CLAIM, THEN THE INDEMNIFIED PARTY
MAY DEFEND THROUGH COUNSEL OF ITS OWN CHOOSING.  IF SUCH DEFENSE IS NOT ASSUMED
BY THE COMPANY, THE COMPANY WILL NOT BE SUBJECT TO ANY LIABILITY UNDER THIS
AGREEMENT OR OTHERWISE FOR ANY SETTLEMENT MADE WITHOUT ITS CONSENT (BUT SUCH
CONSENT WILL NOT BE UNREASONABLY WITHHELD OR DELAYED). IF THE COMPANY ELECTS NOT
TO OR IS NOT ENTITLED TO ASSUME THE DEFENSE OF A CLAIM, IT WILL NOT BE OBLIGATED
TO PAY THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL FOR ALL INDEMNIFIED
PARTIES WITH RESPECT TO THE CLAIM, UNLESS AN ACTUAL CONFLICT OF INTEREST EXISTS
BETWEEN SUCH INDEMNIFIED PARTY AND ANY OTHER OF SUCH INDEMNIFIED PARTIES WITH
RESPECT TO THE CLAIM, IN WHICH EVENT THE COMPANY WILL BE OBLIGATED TO PAY THE
FEES AND EXPENSES OF SUCH ADDITIONAL COUNSEL OR COUNSELS.


ARTICLE 10
GOVERNING LAW; MISCELLANEOUS


10.1         GOVERNING LAW.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO HEREBY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN THE STATE
OF WISCONSIN WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT, THE
AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  ALL PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  ALL PARTIES FURTHER AGREE
THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING.  NOTHING HEREIN SHALL AFFECT ANY PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW. ALL PARTIES AGREE THAT A FINAL NON-APPEALABLE
JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER. 
THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE ARISING UNDER THIS AGREEMENT
SHALL BE RESPONSIBLE FOR ALL REASONABLE FEES AND EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH SUCH
DISPUTE.


10.2         COUNTERPARTS; ELECTRONIC SIGNATURES.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH PARTY AND DELIVERED TO THE
OTHER PARTY.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO THE
OTHER PARTY HERETO BY ELECTRONIC TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


10.3         HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT FORM PART OF, OR AFFECT THE INTERPRETATION OF, THIS
AGREEMENT.


10.4         SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT IS
INVALID OR UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH
PROVISION SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT
THEREWITH AND SHALL BE DEEMED MODIFIED TO CONFORM TO SUCH STATUTE OR RULE OF
LAW.  ANY PROVISION HEREOF WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY
LAW SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
HEREOF.


10.5         ENTIRE AGREEMENT; AMENDMENTS.  THIS AGREEMENT AND THE INSTRUMENTS
REFERENCED HEREIN CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT
TO THE MATTERS COVERED HEREIN AND THEREIN AND SUPERSEDE ALL PREVIOUS
UNDERSTANDINGS OR AGREEMENTS BETWEEN THE PARTIES WITH RESPECT TO SUCH MATTERS. 
NO PROVISION OF THIS AGREEMENT MAY BE WAIVED OTHER THAN BY AN INSTRUMENT IN
WRITING SIGNED BY THE PARTY TO

17


--------------------------------------------------------------------------------



BE CHARGED WITH ENFORCEMENT.  THE PROVISIONS OF THIS AGREEMENT MAY BE AMENDED
ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE BUYERS.


10.6         NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT SHALL BE SENT BY CERTIFIED OR REGISTERED MAIL (RETURN
RECEIPT REQUESTED) OR DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED
OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE AND SHALL BE EFFECTIVE FIVE DAYS
AFTER BEING PLACED IN THE MAIL, IF MAILED BY REGULAR UNITED STATES MAIL, OR UPON
RECEIPT, IF DELIVERED PERSONALLY OR BY COURIER (INCLUDING A RECOGNIZED OVERNIGHT
DELIVERY SERVICE) OR BY FACSIMILE, IN EACH CASE ADDRESSED TO A PARTY.  THE
ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:

If to the Company:

Tower Tech Holdings, Inc.

100 Maritime Drive, Suite 3C

Manitowoc, Wisconsin 54220

Telephone: (920) 684-5531

Facsimile:  (920) 684-5579

Attention:  Mr. Raymond L. Brickner, III

With copy to:

Fredrikson & Byron, P.A.
4000 U.S. Bank Plaza
200 South Sixth Street
Minneapolis, MN  55402-1425
Telephone: (312) 492-7000
Facsimile:  (612) 492-7077
Attention:  Daniel A. Yarano

If to the Buyers:

Tontine Capital Partners, L.P.

55 Railroad Avenue, 1st Floor

Greenwich, Connecticut 06830

Attention: Mr. Jeffrey L. Gendell

Telephone: (203) 769-2000

Facsimile: (203) 769-2010

With copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois  60606
Attention: Sarah M. Bernstein, Esq.
Telephone: (312) 984-3100

Facsimile: (312) 984-3150

Each party shall provide notice to the other party of any change in address.

18


--------------------------------------------------------------------------------



10.7         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.  THE
COMPANY SHALL NOT ASSIGN THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER BUYERS.


10.8         THIRD PARTY BENEFICIARIES.  THIS AGREEMENT IS INTENDED FOR THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND
ASSIGNS, AND IS NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED
BY, ANY OTHER PERSON.


10.9         PUBLICITY.  THE COMPANY AND THE BUYERS SHALL HAVE THE RIGHT TO
REVIEW A REASONABLE PERIOD OF TIME BEFORE ISSUING ANY PRESS RELEASES OR ANY
OTHER PUBLIC STATEMENTS WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY;
PROVIDED, HOWEVER, THAT THE COMPANY SHALL BE ENTITLED, WITHOUT THE PRIOR
APPROVAL OF THE BUYERS, TO MAKE ANY PRESS RELEASE WITH RESPECT TO SUCH
TRANSACTIONS AS IS REQUIRED BY APPLICABLE LAW AND REGULATIONS (ALTHOUGH THE
BUYERS SHALL BE CONSULTED BY THE COMPANY IN CONNECTION WITH ANY SUCH PRESS
RELEASE PRIOR TO ITS RELEASE AND SHALL BE PROVIDED WITH A COPY THEREOF AND BE
GIVEN AN OPPORTUNITY TO COMMENT THEREON).  NOTWITHSTANDING THE FOREGOING, THE
COMPANY SHALL FILE WITH THE SEC A FORM 8-K DISCLOSING THE TRANSACTIONS HEREIN
WITHIN FOUR (4) BUSINESS DAYS OF THE CLOSING DATE AND ATTACH THE RELEVANT
AGREEMENTS AND INSTRUMENTS THERETO, AND THE BUYERS MAY MAKE SUCH FILINGS AS MAY
BE REQUIRED UNDER SECTION 13 AND SECTION 16 OF THE 1934 ACT.


10.10       FURTHER ASSURANCES.  EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS, AS
THE OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.


10.11       NO STRICT CONSTRUCTION.  THE LANGUAGE USED IN THIS AGREEMENT WILL BE
DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT,
AND NO RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


10.12       RIGHTS CUMULATIVE.  EACH AND ALL OF THE VARIOUS RIGHTS, POWERS AND
REMEDIES OF THE PARTIES SHALL BE CONSIDERED CUMULATIVE WITH AND IN ADDITION TO
ANY OTHER RIGHTS, POWERS AND REMEDIES WHICH OR THE TRANSACTION DOCUMENTS SUCH
PARTIES MAY HAVE AT LAW OR IN EQUITY IN THE EVENT OF THE BREACH OF ANY OF THE
TERMS OF THIS AGREEMENT.  THE EXERCISE OR PARTIAL EXERCISE OF ANY RIGHT, POWER
OR REMEDY SHALL NEITHER CONSTITUTE THE EXCLUSIVE ELECTION THEREOF NOR THE WAIVER
OF ANY OTHER RIGHT, POWER OR REMEDY AVAILABLE TO SUCH PARTY.


10.13       SURVIVAL.  ANY COVENANT OR AGREEMENT IN THIS AGREEMENT REQUIRED TO
BE PERFORMED FOLLOWING THE CLOSING DATE, SHALL SURVIVE THE CLOSING DATE. WITHOUT
LIMITATION OF THE FOREGOING, THE RESPECTIVE REPRESENTATIONS AND WARRANTIES GIVEN
BY THE PARTIES HERETO SHALL SURVIVE THE CLOSING DATE AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN, BUT ONLY FOR A PERIOD OF THE EARLIER OF (I)
THREE (3) YEARS FOLLOWING THE CLOSING DATE AND (II) THE APPLICABLE STATUTE OF
LIMITATIONS WITH RESPECT TO EACH REPRESENTATION AND WARRANTY, AND THEREAFTER
SHALL EXPIRE AND HAVE NO FURTHER FORCE AND EFFECT..


10.14       KNOWLEDGE.  THE TERM “KNOWLEDGE OF THE COMPANY” OR ANY SIMILAR
FORMULATION OF KNOWLEDGE SHALL MEAN, THE ACTUAL KNOWLEDGE AFTER DUE INQUIRY OF
AN EXECUTIVE OFFICER OF THE COMPANY.

 [Signature Page Follows]

19


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

COMPANY:

 

 

 

 

 

TOWER TECH HOLDINGS INC.

 

 

 

 

 

By:

/s/ Raymond L. Brickner, III

 

 

 

Name:

Raymond L. Brickner, III

 

 

 

Title:

 President

 

 

 

 

 

 

 

 

 

BUYERS:

 

 

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

 

By:

Tontine Capital Management, LLC, its general
partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

 

Jeffrey L. Gendell, as managing member

 

 

 

 

 

 

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.

 

 

 

 

 

By:

Tontine Capital Overseas GP, L.L.C., its general
partner

 

 

 

 

 

 

By:

/s/ Jeffrey L. Gendell

 

 

 

 

Jeffrey L. Gendell, as managing member

 

S-1


--------------------------------------------------------------------------------


SCHEDULE 1

Name

 

Jurisdiction of
Organization and Form of
Entity

 

Number of
Shares and
Purchase
Price

 

Portion of
Debt Financing

 

 

 

 

 

 

 

Tontine Capital Partners, L.P.

 

Delaware Limited Partnership

 

TBD

 

TBD

 

 

 

 

 

 

 

Tontine Capital Overseas Master Fund, L.P.

 

Cayman Islands Limited Partnership

 

TBD

 

TBD

 


--------------------------------------------------------------------------------


Exhibit A

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
BORROWER.

THE INDEBTEDNESS REPRESENTED BY THIS INSTRUMENT IS SUBORDINATED TO THE PAYMENT
OF SENIOR INDEBTEDNESS IN ACCORDANCE WITH AND TO THE EXTENT PROVIDED HEREIN.

FORM OF SENIOR SUBORDINATED CONVERTIBLE PROMISSORY NOTE

Note #                          

$[      ]

Manitowoc, Wisconsin

 

FOR VALUE RECEIVED, TOWER TECH HOLDINGS INC., a Nevada corporation (hereinafter
referred to as the “Borrower”), hereby promises to pay to the order of
                                                                                                  ,
and its successors and assigns (hereinafter referred to as “Holder”), in the
manner hereinafter provided, the principal sum of [        ] DOLLARS
($[      ]), as it may be increased herein, in immediately available funds and
in lawful money of the United States of America, together with interest thereon,
all in accordance with the provisions hereinafter specified.  This Note is one
of $25,000,000 in aggregate principal amount of Senior Subordinated Convertible
Promissory Notes (each a “Note” and collectively, the “Notes”) issued pursuant
to the Securities Purchase Agreement dated August 22, 2007, by and among the
Borrower and the original purchasers of the Notes (the “Purchase Agreement”),
and is subject to the provisions set forth therein.


ARTICLE 11ACCRUAL OF INTEREST.  INTEREST SHALL ACCRUE ON THE OUTSTANDING
PRINCIPAL AMOUNT HEREOF (INCLUDING ANY PIK INTEREST, AS HEREAFTER DEFINED) AT
(I) A RATE EQUAL TO NINE AND ONE-HALF PERCENT (9.50%) PER ANNUM FOR THE PERIOD
BEGINNING ON THE DATE HEREOF AND ENDING ON THE DATE THAT IS NINE MONTHS FROM THE
DATE HEREOF (THE “INITIAL PERIOD”) AND (II) A RATE EQUAL TO THIRTEEN AND
ONE-HALF PERCENT (13.50%) PER ANNUM FOR THE PERIOD FOLLOWING THE INITIAL
PERIOD.  INTEREST SHALL BE CALCULATED HEREUNDER ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED.


ARTICLE 12PAYMENT OF INTEREST.  COMMENCING ON DECEMBER 31, 2007, THE BORROWER
SHALL PAY INTEREST ON THIS NOTE SEMI-ANNUALLY IN ARREARS ON EACH JUNE 30 AND
DECEMBER 31 OF EACH CALENDAR YEAR AND ON THE MATURITY DATE (AS HEREAFTER
DEFINED), OR IF ANY


--------------------------------------------------------------------------------



SUCH DAY IS NOT A BUSINESS DAY, ON THE NEXT SUCCEEDING BUSINESS DAY (EACH AN
“INTEREST PAYMENT DATE”), TO HOLDER.  INTEREST PAYABLE ON THIS NOTE SHALL BE
PAID ON EACH INTEREST PAYMENT DATE, AT THE ELECTION OF THE BORROWER, (I) IN CASH
OR (II) IN KIND, IN WHICH EVENT, THE AMOUNT OF THE PRINCIPAL OUTSTANDING UNDER
THIS NOTE SHALL BE INCREASED BY THE AMOUNT OF SUCH INTEREST PAYMENT (“PIK
INTEREST”) ON SUCH INTEREST PAYMENT DATE AND INTEREST SHALL THEN ACCRUE ON THE
INCREASED PRINCIPAL AMOUNT.  DURING THE CONTINUANCE OF AN EVENT OF DEFAULT,
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY CONTAINED IN THIS NOTE, INTEREST
PAYABLE ON THE OUTSTANDING PRINCIPAL HEREUNDER, INCLUDING ANY PIK INTEREST,
SHALL BEAR INTEREST AT THE THEN APPLICABLE INTEREST RATE SET FORTH IN SECTION 1
PLUS TWO PERCENT (2%) PER ANNUM AND SUCH INTEREST SHALL BE PAYABLE UPON DEMAND.


ARTICLE 13SCHEDULED PRINCIPAL PAYMENTS.  THE BORROWER SHALL MAKE PAYMENTS OF
PRINCIPAL TO HOLDER AS FOLLOWS: (I) ON THE FIRST ANNIVERSARY OF THIS NOTE, THE
SUM OF [$              ], WHICH REPRESENTS 10% OF ORIGINAL PRINCIPAL AMOUNT OF
THIS NOTE, (II) ON THE SECOND ANNIVERSARY OF THIS NOTE, THE SUM OF
[$              ], WHICH REPRESENTS 40% OF ORIGINAL PRINCIPAL AMOUNT OF THIS
NOTE, AND (III) ON THE THIRD ANNIVERSARY OF THIS NOTE (THE “MATURITY DATE”), A
FINAL PAYMENT OF THE SUM OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE,
INCLUDING THE AMOUNT OF ANY PIK INTEREST, TOGETHER WITH ACCRUED AND UNPAID
INTEREST THEREON, AND ALL OTHER OBLIGATIONS AND INDEBTEDNESS OWING HEREUNDER, IF
NOT SOONER PAID.


ARTICLE 14PREPAYMENT.  THIS NOTE MAY BE PREPAID IN WHOLE OR IN PART AT ANY TIME
WITHOUT PREMIUM OR PENALTY; PROVIDED, HOWEVER, THAT THE BORROWER MAY NOT PREPAY
THE NOTE OR ANY PORTION OF THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE IF
HOLDER HAS SURRENDERED THE NOTE TO THE BORROWER AND PROVIDED WRITTEN NOTICE TO
THE BORROWER OF ITS ELECTION TO CONVERT THE NOTE OR SUCH PORTION OF THE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE INTO CONVERSION SHARES PURSUANT TO
SECTION 6.  ANY PREPAYMENT OF PRINCIPAL SHALL BE ACCOMPANIED BY PAYMENT OF ANY
INTEREST, IF ANY, ACCRUED AND UNPAID THROUGH THE DATE OF SUCH PREPAYMENT.


ARTICLE 15MANNER AND APPLICATION OF PAYMENTS.  ALL AMOUNTS PAYABLE HEREUNDER
SHALL BE PAYABLE TO HOLDER BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.
 PAYMENTS HEREUNDER SHALL BE APPLIED FIRST TO INTEREST AND THEN TO PRINCIPAL
OUTSTANDING HEREUNDER, EXCEPT THAT IF HOLDER HAS INCURRED ANY COST OR EXPENSE IN
CONNECTION WITH THE ENFORCEMENT OR COLLECTION OF THE OBLIGATIONS OF THE BORROWER
HEREUNDER, HOLDER SHALL HAVE THE OPTION OF APPLYING ANY MONIES RECEIVED FROM THE
BORROWER TO PAYMENT OF SUCH COSTS OR EXPENSES PLUS INTEREST THEREON BEFORE
APPLYING ANY OF SUCH MONIES TO ANY INTEREST OR PRINCIPAL THEN DUE.


ARTICLE 16CONVERSION.  THIS NOTE IS CONVERTIBLE INTO COMMON STOCK, $0.001 PAR
VALUE PER SHARE OF THE BORROWER (“COMMON STOCK”) IN ACCORDANCE WITH THIS SECTION
6.


16.1     EXCEPT AS SET FORTH BELOW, HOLDER HAS THE UNRESTRICTED RIGHT, AT
HOLDER’S OPTION, TO CONVERT, IN WHOLE OR IN PART, THE OUTSTANDING PRINCIPAL
BALANCE OF THIS NOTE, INCLUDING THE AMOUNT OF ANY PIK INTEREST, TOGETHER WITH
ACCRUED AND UNPAID INTEREST THEREON (THE “CONVERSION PRINCIPAL”), INTO FULLY
PAID AND NONASSESSABLE SHARES OF COMMON STOCK.  THE RIGHT TO CONVERT MAY BE
EXERCISED BY HOLDER AT ANY TIME AFTER THREE (3) MONTHS FOLLOWING THE DATE
HEREOF; PROVIDED, HOWEVER, THAT HOLDER’S RIGHT TO CONVERT MAY NOT BE EXERCISED
FOR THE SIX (6) MONTH PERIOD (THE “NON-CONVERSION PERIOD”) FOLLOWING THE DATE ON
WHICH THE BORROWER FILES A REGISTRATION STATEMENT WITH THE SECURITIES AND
EXCHANGE COMMISSION FOR THE PURPOSE OF

23


--------------------------------------------------------------------------------



REGISTERING SHARES TO BE OFFERED BY THE BORROWER IN A RIGHTS OFFERING TO ITS
STOCKHOLDERS, SO LONG AS AT ALL TIMES DURING THE NON-CONVERSION PERIOD, THE
BORROWER IS TAKING ALL REASONABLE STEPS TO EFFECTUATE THE CONSUMMATION OF THE
RIGHTS OFFERING.  THE NUMBER OF SHARES OF COMMON STOCK INTO WHICH THIS NOTE MAY
BE CONVERTED (THE “CONVERSION SHARES”) SHALL BE DETERMINED BY DIVIDING THE
CONVERSION PRINCIPAL (AS DETERMINED ON THE DATE THAT HOLDER EXERCISES THIS
CONVERSION RIGHT) BY THE CONVERSION PRICE.  THE INITIAL CONVERSION PRICE SHALL
BE $7.50.


16.2     HOLDER SHALL BE ENTITLED TO CONVERT THIS NOTE BY SURRENDERING THIS NOTE
AT THE OFFICE OF THE BORROWER AND SHALL GIVE WRITTEN NOTICE TO THE BORROWER OF
THE ELECTION TO CONVERT THIS NOTE AND SHALL STATE THEREIN THE NAME OR NAMES IN
WHICH THE CERTIFICATE OR CERTIFICATES FOR CONVERSION SHARES ARE TO BE ISSUED.


16.3     SUCH CERTIFICATE OR CERTIFICATES SHALL BEAR SUCH LEGENDS AS ARE
REQUIRED, IN THE OPINION OF COUNSEL TO THE BORROWER, BY APPLICABLE STATE AND
FEDERAL SECURITIES LAWS.  THE BORROWER SHALL, AS SOON AS PRACTICABLE THEREAFTER,
BUT NO LATER THAN SEVEN (7) BUSINESS DAYS, ISSUE AND DELIVER TO HOLDER A
CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF CONVERSION SHARES TO WHICH HOLDER
SHALL BE ENTITLED AS AFORESAID.  SUCH CONVERSION SHALL BE DEEMED TO HAVE BEEN
MADE IMMEDIATELY PRIOR TO THE CLOSE OF BUSINESS ON THE DATE OF SURRENDER OF THIS
NOTE, AND THE PERSON OR PERSONS ENTITLED TO RECEIVE THE CONVERSION SHARES
ISSUABLE UPON SUCH CONVERSION SHALL BE TREATED FOR ALL PURPOSES AS THE RECORD
HOLDER OR HOLDERS OF SUCH CONVERSION SHARES AS OF SUCH DATE.


16.4     NO FRACTIONAL SHARES OF COMMON STOCK SHALL BE ISSUED ON CONVERSION OF
THIS NOTE.


16.5     IN THE EVENT THE BORROWER SHOULD AT ANY TIME OR FROM TIME TO TIME AFTER
THE DATE HEREOF FIX A RECORD DATE FOR THE SPLIT OR SUBDIVISION OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE DETERMINATION OF HOLDERS OF COMMON
STOCK TO RECEIVE DIVIDENDS OR OTHER DISTRIBUTIONS PAYABLE IN ADDITIONAL SHARES
OF COMMON STOCK OR OTHER SECURITIES OR RIGHTS CONVERTIBLE INTO, OR ENTITLING THE
HOLDER THEREOF TO RECEIVE DIRECTLY OR INDIRECTLY, ADDITIONAL SHARES OF COMMON
STOCK (“COMMON STOCK EQUIVALENTS”) WITHOUT PAYMENT OF ANY CONSIDERATION BY SUCH
HOLDER FOR THE ADDITIONAL SHARES OF COMMON STOCK OR THE COMMON STOCK
EQUIVALENTS, THEN, AS OF SUCH RECORD DATE (OR THE DATE OF SUCH DIVIDEND
DISTRIBUTION, SPLIT OR SUBDIVISION IF NO RECORD DATE IS FIXED), THE CONVERSION
PRICE OF THIS NOTE SHALL BE APPROPRIATELY DECREASED SO THAT THE NUMBER OF
CONVERSION SHARES ISSUABLE UPON CONVERSION OF THIS NOTE SHALL BE INCREASED IN
PROPORTION TO SUCH INCREASE OR POTENTIAL INCREASE OF OUTSTANDING SHARES OF
COMMON STOCK.


16.6     IF THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY TIME AFTER
THE DATE HEREOF IS DECREASED BY A COMBINATION OF THE OUTSTANDING SHARES OF
COMMON STOCK, THEN, FOLLOWING THE RECORD DATE OF SUCH COMBINATION, THE
CONVERSION PRICE FOR THIS NOTE SHALL BE APPROPRIATELY INCREASED SO THAT THE
NUMBER OF SHARES OF COMMON STOCK ISSUABLE ON CONVERSION HEREOF SHALL BE
DECREASED IN PROPORTION TO SUCH DECREASE IN OUTSTANDING SHARES OF COMMON STOCK.


16.7     THE BORROWER SHALL AT ALL TIMES RESERVE AND KEEP AVAILABLE OUT OF ITS
AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK, SOLELY FOR THE PURPOSE OF
EFFECTING THE CONVERSION OF THIS NOTE, SUCH NUMBER OF ITS SHARES OF COMMON STOCK
AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT THE CONVERSION OF THIS NOTE;
AND IF AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK
SHALL NOT BE SUFFICIENT TO EFFECT THE CONVERSION OF THE ENTIRE CURRENT
CONVERSION PRINCIPAL OF THIS NOTE, IN ADDITION TO SUCH OTHER REMEDIES AS SHALL
BE AVAILABLE TO HOLDER, THE BORROWER WILL USE ITS BEST EFFORTS TO TAKE SUCH
CORPORATE ACTION AS MAY, IN THE

24


--------------------------------------------------------------------------------



OPINION OF ITS COUNSEL, BE NECESSARY TO INCREASE ITS AUTHORIZED BUT UNISSUED
SHARES OF COMMON STOCK TO SUCH NUMBER OF SHARES AS SHALL BE SUFFICIENT FOR SUCH
PURPOSES.


16.8     THE BORROWER SHALL USE ITS BEST EFFORTS TO ENSURE THAT ANY FUTURE
ACQUISITIONS OF COMMON STOCK BY HOLDER UPON THE CONVERSION, IN WHOLE OR IN PART,
OF THE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE SHALL NOT BE SUBJECT TO THE
PROVISIONS OF ANY ANTI-TAKEOVER LAWS AND REGULATIONS OF ANY GOVERNMENTAL
AUTHORITY, INCLUDING WITHOUT LIMITATION, THE APPLICABLE PROVISIONS OF THE NEVADA
REVISED STATUTES, AND ANY PROVISIONS OF AN ANTI-TAKEOVER NATURE ADOPTED BY THE
BORROWER OR ANY OF ITS SUBSIDIARIES OR CONTAINED IN THE BORROWER’S ARTICLES OF
INCORPORATION, BYLAWS, OR THE ORGANIZATIONAL DOCUMENTS OF ANY OF ITS
SUBSIDIARIES, EACH AS AMENDED.


ARTICLE 17NO SECURITY.  THIS NOTE IS AN UNSECURED OBLIGATION OF THE BORROWER AND
NO COLLATERAL ACCOMPANIES THE OBLIGATIONS HEREUNDER.


ARTICLE 18SUBORDINATION.  THE INDEBTEDNESS OF THE BORROWER EVIDENCED BY THIS
NOTE, INCLUDING THE PRINCIPAL AND INTEREST, IS SUBORDINATED AND JUNIOR IN RIGHT
OF PAYMENT TO THE SENIOR INDEBTEDNESS (AS HEREAFTER DEFINED), WHETHER SUCH
OBLIGATIONS ARE OUTSTANDING AT THIS DATE OR ARE HEREAFTER INCURRED, BUT WILL BE
SENIOR IN RIGHT OF PAYMENT TO ANY ADDITIONAL INDEBTEDNESS OF THE BORROWER.  FOR
PURPOSES OF THIS NOTE, “SENIOR INDEBTEDNESS” SHALL MEAN [DEFINE].  [SENIOR
DEBTHOLDER WILL REQUIRE SPECIFIC SUBORDINATION LANGUAGE]


ARTICLE 19TREATMENT OF NOTES.  EACH NOTE ISSUED PURSUANT TO THE PURCHASE
AGREEMENT OR SUBSEQUENTLY ISSUED IN REPLACEMENT THEREOF SHALL RANK PARI PASSU
WITH EACH OTHER AS TO THE PAYMENT OF PRINCIPAL AND INTEREST.]  FURTHER, THE
NOTES AND ANY NOTES SUBSEQUENTLY ISSUED IN REPLACEMENT THEREOF SHALL RANK SENIOR
AS TO THE PAYMENT OF PRINCIPAL AND INTEREST WITH ALL PRESENT AND FUTURE
INDEBTEDNESS FOR MONEY BORROWED OF THE BORROWER OTHER THAN THE SENIOR
INDEBTEDNESS.


ARTICLE 20EVENTS OF DEFAULT.  EACH OF THE FOLLOWING ACTS, EVENTS OR
CIRCUMSTANCES SHALL CONSTITUTE AN EVENT OF DEFAULT (EACH AN “EVENT OF DEFAULT”)
HEREUNDER:


20.1     THE BORROWER SHALL DEFAULT IN THE PAYMENT WHEN DUE (IN ACCORDANCE WITH
THE TERMS OF THE NOTES) OF ANY PRINCIPAL, INCLUDING PIK INTEREST, INTEREST OR
OTHER AMOUNTS OWING HEREUNDER OR UNDER ANY OTHER NOTE, AND SUCH DEFAULT IS NOT
CURED WITHIN THREE (3) BUSINESS DAYS OF THE DUE DATE;


20.2     ANY REPRESENTATION OR WARRANTY MADE BY THE BORROWER IN THE PURCHASE
AGREEMENT SHALL HAVE BEEN FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE
DATE AS OF WHICH SUCH REPRESENTATION OR WARRANTY WAS MADE;


20.3     THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE ANY MATERIAL AGREEMENT,
COVENANT OR OBLIGATION ARISING UNDER ANY PROVISION HEREOF, UNDER ANY OTHER NOTE
OR THE PURCHASE AGREEMENT FOR MORE THAN THIRTY (30) DAYS FOLLOWING RECEIPT BY
THE BORROWER OF A NOTICE FROM HOLDER INDICATING ANY SUCH VIOLATION;


20.4     THE BORROWER’S FAILURE TO DELIVER CERTIFICATES FOR THE CONVERSION
SHARES IN ACCORDANCE WITH SECTION 6(III)

25


--------------------------------------------------------------------------------



20.5     ANY DEFAULT BY THE BORROWER UNDER THE TERMS OF ANY OTHER INDEBTEDNESS
OF THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER THAT IS NOT CURED OR WAIVED
WITHIN ANY GRACE PERIOD APPLICABLE THERETO;


20.6     THE BORROWER SHALL COMMENCE A VOLUNTARY CASE CONCERNING ITSELF UNDER
ANY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS OR STATUTES (INCLUDING TITLE 11 OF
THE UNITED STATES CODE, AS AMENDED, SUPPLEMENTED OR REPLACED) (COLLECTIVELY, THE
“BANKRUPTCY CODE”); OR (B) AN INVOLUNTARY CASE IS COMMENCED AGAINST THE BORROWER
AND IS NOT DISMISSED WITHIN NINETY (90) DAYS; OR (C) A CUSTODIAN (AS DEFINED IN
THE BANKRUPTCY CODE) IS APPOINTED FOR, OR TAKES CHARGE OF, ALL OR SUBSTANTIALLY
ALL OF THE PROPERTY OF THE BORROWER OR THE BORROWER COMMENCES ANY OTHER
PROCEEDINGS UNDER ANY REORGANIZATION, ARRANGEMENT, ADJUSTMENT OF DEBT, RELIEF OF
DEBTORS, DISSOLUTION, INSOLVENCY OR LIQUIDATION OR SIMILAR LAW OF ANY
JURISDICTION WHETHER NOW OR HEREAFTER IN EFFECT RELATING TO THE BORROWER OR
THERE IS COMMENCED AGAINST THE BORROWER ANY SUCH PROCEEDING; OR (D) ANY ORDER OF
RELIEF OR OTHER ORDER APPROVING ANY SUCH CASE OR PROCEEDING IS ENTERED; OR (E)
THE BORROWER IS ADJUDICATED INSOLVENT OR BANKRUPT; OR (F) THE BORROWER MAKES A
GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR (G) THE BORROWER SHALL CALL
A MEETING OF ITS CREDITORS WITH A VIEW TO ARRANGING A COMPOSITION OR ADJUSTMENT
OF ITS DEBTS; OR (H) THE BORROWER SHALL BY ANY ACT OR FAILURE TO ACT CONSENT TO,
APPROVE OF OR ACQUIESCE IN ANY OF THE FOREGOING; AND


20.7     THIS NOTE OR ANY OTHER NOTE SHALL CEASE TO BE IN FULL FORCE AND EFFECT,
OR SHALL CEASE TO PROVIDE THE RIGHTS, POWERS AND PRIVILEGES PURPORTED TO BE
CREATED HEREBY.


IF AN EVENT OF DEFAULT, OTHER THAN AN EVENT OF DEFAULT DESCRIBED IN SECTION
10(VI), OCCURS, HOLDER BY WRITTEN NOTICE TO THE BORROWER MAY DECLARE THE
PRINCIPAL OF AND ACCRUED INTEREST ON THIS NOTE TO BE IMMEDIATELY DUE AND
PAYABLE.  UPON A DECLARATION OF ACCELERATION, SUCH PRINCIPAL AND INTEREST WILL
BECOME IMMEDIATELY DUE AND PAYABLE.  IF AN EVENT OF DEFAULT DESCRIBED IN SECTION
10(VI) OCCURS, THE PRINCIPAL OF AND ACCRUED INTEREST ON THIS NOTE THEN
OUTSTANDING WILL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT ANY DECLARATION OR
OTHER ACT ON THE PART OF HOLDER.


ARTICLE 21REMEDIES; CUMULATIVE RIGHTS.  IN ADDITION TO THE RIGHTS PROVIDED UNDER
SECTION 9, HOLDER SHALL ALSO HAVE ANY OTHER RIGHTS THAT HOLDER MAY HAVE BEEN
AFFORDED UNDER ANY CONTRACT OR AGREEMENT AT ANY TIME, INCLUDING THE PURCHASE
AGREEMENT, AND ANY OTHER RIGHTS THAT HOLDER MAY HAVE PURSUANT TO APPLICABLE
LAW.  NO DELAY ON THE PART OF HOLDER IN THE EXERCISE OF ANY POWER OR RIGHT UNDER
THIS NOTE OR UNDER ANY OTHER INSTRUMENT EXECUTED PURSUANT HERETO SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL A SINGLE OR PARTIAL EXERCISE OF ANY POWER OR
RIGHT PRECLUDE OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
POWER OR RIGHT.

26


--------------------------------------------------------------------------------



NO EXTENSIONS OF TIME OF THE PAYMENT OF THIS NOTE OR ANY OTHER MODIFICATION,
AMENDMENT OR FORBEARANCE MADE BY AGREEMENT WITH ANY PERSON NOW OR HEREAFTER
LIABLE FOR THE PAYMENT OF THIS NOTE SHALL OPERATE TO RELEASE, DISCHARGE, MODIFY,
CHANGE OR AFFECT THE LIABILITY OF ANY CO-BORROWER, ENDORSER, GUARANTOR OR ANY
OTHER PERSON WITH REGARD TO THIS NOTE, EITHER IN PART OR IN WHOLE.  NO FAILURE
ON THE PART OF HOLDER OR ANY HOLDER HEREOF TO EXERCISE ANY RIGHT OR REMEDY
HEREUNDER, WHETHER BEFORE OR AFTER THE OCCURRENCE OF A DEFAULT, SHALL CONSTITUTE
A WAIVER THEREOF, AND NO WAIVER OF ANY PAST DEFAULT SHALL CONSTITUTE A WAIVER OF
ANY FUTURE DEFAULT OR OF ANY OTHER DEFAULT.  NO FAILURE TO ACCELERATE THE DEBT
EVIDENCED HEREBY BY REASON OF AN EVENT OF DEFAULT HEREUNDER OR ACCEPTANCE OF A
PAST DUE INSTALLMENT, OR INDULGENCE GRANTED FROM TIME TO TIME SHALL BE CONSTRUED
TO BE A WAIVER OF THE RIGHT TO INSIST UPON PROMPT PAYMENT THEREAFTER, OR TO
IMPOSE LATE PAYMENT CHARGES, OR SHALL BE DEEMED TO BE A NOVATION OF THIS NOTE OR
ANY REINSTATEMENT OF THE DEBT EVIDENCED HEREBY, OR A WAIVER OF SUCH RIGHT OF
ACCELERATION OR ANY OTHER RIGHT, OR BE CONSTRUED SO AS TO PRECLUDE THE EXERCISE
OF ANY RIGHT WHICH HOLDER OR ANY HOLDER HEREOF MAY HAVE, WHETHER BY THE LAWS OF
THE STATE OF WISCONSIN, BY AGREEMENT OR OTHERWISE, AND NONE OF THE FOREGOING
SHALL OPERATE TO RELEASE, CHANGE OR AFFECT THE LIABILITY OF THE BORROWER OF THIS
NOTE, AND THE BORROWER HEREBY EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY LAW)
THE BENEFIT OF ANY STATUTE OR RULE OF LAW OR EQUITY WHICH WOULD PRODUCE A RESULT
CONTRARY TO OR IN CONFLICT WITH THE FOREGOING.


ARTICLE 22WAIVERS.  EXCEPT FOR THE NOTICES EXPRESSLY REQUIRED BY THE TERMS OF
THIS NOTE (WHICH RIGHTS TO NOTICE ARE NOT WAIVED BY THE BORROWER), THE BORROWER,
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY FOREVER WAIVES PRESENTMENT,
PROTEST AND DEMAND, NOTICE OF PROTEST, DEMAND, DISHONOR AND NON-PAYMENT OF THIS
NOTE, AND ALL OTHER NOTICES IN CONNECTION WITH THE DELIVERY, ACCEPTANCE,
PERFORMANCE, DEFAULT OR ENFORCEMENT OF THE PAYMENT OF THIS NOTE, AND WAIVES AND
RENOUNCES (TO THE EXTENT ALLOWED BY LAW), ALL RIGHTS TO THE BENEFITS OF ANY
STATUTE OF LIMITATIONS AND ANY MORATORIUM, APPRAISEMENT, AND EXEMPTION NOW
ALLOWED OR WHICH MAY HEREBY BE PROVIDED BY ANY FEDERAL OR STATE STATUTE OR
DECISIONS AGAINST THE ENFORCEMENT AND COLLECTION OF THE OBLIGATIONS EVIDENCED BY
THIS NOTE AND ANY AND ALL AMENDMENTS, SUBSTITUTIONS, EXTENSIONS, RENEWALS,
INCREASES, AND MODIFICATIONS HEREOF.


ARTICLE 23ATTORNEYS’ FEES.  THE BORROWER AGREES TO PAY ALL REASONABLE COSTS AND
EXPENSES OF COLLECTION AND ENFORCEMENT OF THIS NOTE WHEN INCURRED, INCLUDING
HOLDER’S REASONABLE ATTORNEYS’ FEES AND LEGAL AND COURT COSTS, INCLUDING ANY
INCURRED ON APPEAL OR IN CONNECTION WITH BANKRUPTCY OR INSOLVENCY, WHETHER OR
NOT ANY LAWSUIT OR PROCEEDING IS EVER FILED WITH RESPECT HERETO.


ARTICLE 24SEVERABILITY; INVALIDITY.  THE BORROWER AND HOLDER INTEND AND BELIEVE
THAT EACH PROVISION IN THIS NOTE COMPORTS WITH ALL APPLICABLE LOCAL, STATE AND
FEDERAL LAWS AND JUDICIAL DECISIONS.  HOWEVER, IF ANY PROVISIONS, PROVISION, OR
PORTION OF ANY PROVISION IN THIS NOTE IS FOUND BY A COURT OF COMPETENT
JURISDICTION TO BE IN VIOLATION OF ANY APPLICABLE LOCAL, STATE OR FEDERAL
ORDINANCE, STATUTE, LAW, OR ADMINISTRATIVE OR JUDICIAL DECISION, OR PUBLIC
POLICY, AND IF SUCH COURT WOULD DECLARE SUCH PORTION, PROVISION OR PROVISIONS OF
THIS NOTE TO BE ILLEGAL, INVALID, UNLAWFUL,

27


--------------------------------------------------------------------------------



VOID OR UNENFORCEABLE AS WRITTEN, THEN IT IS THE INTENT OF ALL PARTIES HERETO
THAT SUCH PORTION, PROVISION OR PROVISIONS SHALL BE GIVEN FORCE AND EFFECT TO
THE FULLEST POSSIBLE EXTENT THEY ARE LEGAL, VALID AND ENFORCEABLE, AND THE
REMAINDER OF THIS NOTE SHALL BE CONSTRUED AS IF SUCH ILLEGAL, INVALID, UNLAWFUL,
VOID OR UNENFORCEABLE PORTION, PROVISION OR PROVISIONS WERE SEVERABLE AND NOT
CONTAINED HEREIN, AND THE RIGHTS, OBLIGATIONS AND INTEREST OF THE BORROWER AND
HOLDER HEREOF UNDER THE REMAINDER OF THIS NOTE SHALL CONTINUE IN FULL FORCE AND
EFFECT.


ARTICLE 25USURY.  ALL TERMS, CONDITIONS AND AGREEMENTS HEREIN ARE EXPRESSLY
LIMITED SO THAT IN NO CONTINGENCY OR EVENT WHATSOEVER, WHETHER BY ACCELERATION
OF MATURITY OF THE UNPAID PRINCIPAL BALANCE HEREOF, OR OTHERWISE, SHALL THE
AMOUNT PAID OR AGREED TO BE PAID TO THE HOLDERS HEREOF FOR THE USE, FORBEARANCE
OR DETENTION OF THE MONEY ADVANCED HEREUNDER EXCEED THE HIGHEST LAWFUL RATE
PERMISSIBLE UNDER APPLICABLE LAWS.  IF, FROM ANY CIRCUMSTANCES WHATSOEVER,
FULFILLMENT OF ANY PROVISION HEREOF SHALL INVOLVE TRANSCENDING THE LIMIT OF
VALIDITY PRESCRIBED BY LAW WHICH A COURT OF COMPETENT JURISDICTION MAY DEEM
APPLICABLE HERETO, THEN IPSO FACTO, THE OBLIGATION TO BE FULFILLED SHALL BE
REDUCED TO THE LIMIT OF SUCH VALIDITY, AND IF UNDER ANY CIRCUMSTANCES THE HOLDER
HEREOF SHALL EVER RECEIVE AS INTEREST AN AMOUNT WHICH WOULD EXCEED THE HIGHEST
LAWFUL RATE, SUCH AMOUNT WHICH WOULD BE EXCESSIVE INTEREST SHALL BE APPLIED TO
REDUCTION OF THE UNPAID PRINCIPAL BALANCE DUE HEREUNDER AND NOT TO THE PAYMENT
OF INTEREST.


ARTICLE 26ASSIGNMENT.  THE BORROWER MAY NOT TRANSFER, ASSIGN OR DELEGATE ANY OF
ITS RIGHTS OR OBLIGATIONS HEREUNDER.  THIS NOTE SHALL ACCRUE TO THE BENEFIT OF
HOLDER AND ITS SUCCESSORS AND SHALL BE BINDING UPON THE UNDERSIGNED AND ITS
SUCCESSORS.  HOLDER SHALL HAVE THE RIGHT, WITHOUT THE CONSENT OF THE BORROWER,
TO TRANSFER OR ASSIGN, IN WHOLE OR IN PART, ITS RIGHTS AND INTERESTS IN AND TO
THIS NOTE, PROVIDED SUCH TRANSFER COMPLIES WITH ALL APPLICABLE STATE AND FEDERAL
SECURITIES LAWS.  AS USED HEREIN, THE TERM “HOLDER” SHALL MEAN AND INCLUDE SUCH
SUCCESSORS AND ASSIGNS.


ARTICLE 27NOTICES.  ANY NOTICES REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS NOTE SHALL BE SENT OR DELIVERED PERSONALLY OR BY COURIER
(INCLUDING A RECOGNIZED, RECEIPTED OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE
(WITH A COPY SENT BY A RECOGNIZED, RECEIPTED OVERNIGHT DELIVERY SERVICE) AND
SHALL BE EFFECTIVE UPON RECEIPT, IF DELIVERED PERSONALLY OR BY COURIER
(INCLUDING A RECOGNIZED OVERNIGHT DELIVERY SERVICE) OR BY FACSIMILE, IN EACH
CASE ADDRESSED TO A PARTY.  THE ADDRESSES FOR SUCH COMMUNICATIONS SHALL BE:


IF TO THE BORROWER:


TOWER TECH HOLDINGS INC.


100 MARITIME DRIVE, SUITE 3C


MANITOWOC, WISCONSIN 54220


TELEPHONE: (920) 684-5531


FACSIMILE:  (920) 684-5579


ATTENTION:  MR. RAYMOND L. BRICKNER, III


IF TO HOLDER:


TONTINE CAPITAL PARTNERS, L.P.


55 RAILROAD AVENUE, 1ST FLOOR

28


--------------------------------------------------------------------------------



GREENWICH, CONNECTICUT 06830


ATTENTION: MR. JEFFREY L. GENDELL


TELEPHONE: (203) 769-2000


FACSIMILE: (203) 769-2010


EACH PARTY SHALL PROVIDE NOTICE TO THE OTHER PARTY OF ANY CHANGE IN ADDRESS.


ARTICLE 28AMENDMENT.  THE PROVISIONS OF THIS NOTE MAY BE AMENDED ONLY BY A
WRITTEN INSTRUMENT SIGNED BY THE BORROWER AND HOLDER.


ARTICLE 29GOVERNING LAW.  THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF ALL
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE
OF WISCONSIN.


ARTICLE 30JURISDICTION; WAIVER OF JURY TRIAL.  ALL ACTIONS OR PROCEEDINGS
ARISING IN CONNECTION WITH THIS NOTE SHALL BE FILED, TRIED AND LITIGATED IN THE
STATE AND FEDERAL COURTS LOCATED IN WISCONSIN.  THE BORROWER WAIVES ITS RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
NOTE, INCLUDING CONTRACT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
OR STATUTORY CLAIMS.  THE BORROWER HAS REVIEWED THIS WAIVER AND KNOWINGLY AND
VOLUNTARILY WAIVES THE AFORESAID TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS NOTE MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Signature page follows]

29


--------------------------------------------------------------------------------


EXECUTED AND DELIVERED at Manitowoc, Wisconsin as of the date written below.

 

TOWER TECH HOLDINGS INC.

 

 

 

 

 

 

Dated as of [                ], 2007

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

A-1


--------------------------------------------------------------------------------


Exhibit B

FORM OF AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

This AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”), dated as of
                  , 2007, is entered into by and among TOWER TECH HOLDINGS INC.,
a Nevada corporation (the “Company”), TONTINE CAPITAL PARTNERS, L.P., a Delaware
limited partnership (“TCP”), TONTINE CAPITAL OVERSEAS MASTER FUND, L.P., a
Cayman Islands Limited Partnership (“TCOMF”) and [INSERT ADDITIONAL TONTINE
PARTIES TO AGREEMENT] (collectively, the “New Stockholders” and together with
TCP and TCOMF, the “Stockholders”)).

RECITALS:

A.            The Registration Rights Agreement dated as of March 1, 2007 (the
“Registration Rights Agreement”), by and among the Company, TCP and TCOMF
provides that pursuant to Section 4.3, it may be amended only with the written
consent of the Company and the Designated Holders of a majority of the
Registrable Securities.

B.            The Company has agreed to sell 12,500,000 shares of the Company’s
Common Stock to the Stockholders, which sale is being made pursuant to a
Securities Purchase Agreement dated as of August 22, 2007, by and between the
Company and the Stockholders (the “Securities Purchase Agreement”).

C.            It is a condition precedent to the consummation of the
transactions contemplated by the Securities Purchase Agreement that the
Registration Rights Agreement be amended as provided in this Amendment to (i)
extend the period of time that must pass before the Company must file its
initial Registration Statement; and (ii) add the New Stockholders as parties to
the Registration Rights Agreement.

D.            The Company, TCP and TCOMF desire to amend the Registration Rights
Agreement as set forth herein and the New Stockholders desire to become parties
to the Agreement, subject to the terms of this Amendment.

E.             Capitalized terms used and not defined in this Amendment are
defined in the Registration Rights Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:


ARTICLE 31
AMENDMENTS TO THE REGISTRATION RIGHTS AGREEMENT


31.1         AMENDMENTS TO REGISTRATION RIGHTS AGREEMENT.


A.     ARTICLE I OF THE REGISTRATION RIGHTS AGREEMENT IS AMENDED BY ADDING AT
THE BEGINNING THEREOF A NEW DEFINITION AS FOLLOWS:  “‘ADDITIONAL PURCHASERS’
MEANS [INSERT NEW STOCKHOLDERS], WHICH

1


--------------------------------------------------------------------------------



PURCHASED SHARES OF COMMON STOCK PURSUANT TO THAT CERTAIN SECURITIES PURCHASE
AGREEMENT WITH THE COMPANY DATED AS OF AUGUST 22, 2007 (THE “ADDITIONAL SPA”).”.


B.     THE DEFINITION OF “DESIGNATED HOLDERS” SET FORTH IN ARTICLE I OF THE
REGISTRATION RIGHTS AGREEMENT IS HEREBY AMENDED BY DELETING IT IN ITS ENTIRETY
AND REPLACING IT WITH THE FOLLOWING:  “‘DESIGNATED HOLDERS’ MEANS THE
PURCHASERS, THE ADDITIONAL PURCHASERS AND ANY QUALIFYING TRANSFEREES OF THE
DESIGNATED HOLDERS UNDER SECTION 3.1 HEREOF WHO HOLD REGISTRABLE SECURITIES.”.


C.     CLAUSE (A) (I) OF THE DEFINITION OF “EFFECTIVENESS DATE” SET FORTH IN
ARTICLE I OF THE REGISTRATION RIGHTS AGREEMENT IS HEREBY AMENDED BY DELETING HE
REFERENCE TO “THE 300TH DAY FOLLOWING THE CLOSING DATE” AND REPLACING IT WITH A
REFERENCE TO “180 DAYS FROM THE FILING DATE”.


D.     CLAUSE (A) OF THE DEFINITION OF “FILING DATE” SET FORTH IN ARTICLE I OF
THE REGISTRATION RIGHTS AGREEMENT IS HEREBY AMENDED BY DELETING THE REFERENCE TO
“180 DAYS FOLLOWING THE CLOSING DATE” AND REPLACING IT WITH “NO LATER THAN
                      , 2007 [NINE MONTHS FOLLOWING CLOSING DATE]; PROVIDED THAT
IF PRIOR TO                       , 2007 [SAME DATE], THE COMPANY SHALL FILE A
REGISTRATION STATEMENT FOR THE PURPOSE OF REGISTERING SHARES TO BE OFFERED IN A
RIGHTS OFFERING, THE COMPANY SHALL FILE THE INITIAL REGISTRATION STATEMENT PRIOR
TO OR CONTEMPORANEOUSLY WITH THE FILING OF SUCH RIGHTS OFFERING REGISTRATION
STATEMENT”.


E.     CLAUSE (I) OF THE DEFINITION OF “REGISTRABLE SECURITIES” IS HEREBY
AMENDED BY DELETING IT IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:
“SHARES OF COMMON STOCK ACQUIRED BY THE PURCHASERS FROM THE COMPANY PURSUANT TO
THE SECURITIES PURCHASE AGREEMENT, SHARES OF COMMON STOCK PURCHASED ON THE
CLOSING DATE FROM CERTAIN STOCKHOLDERS OF THE COMPANY PURSUANT TO THE FOUNDERS
SECURITIES PURCHASE AGREEMENT, SHARES OF COMMON STOCK ACQUIRED BY THE PURCHASERS
AND THE ADDITIONAL PURCHASERS PURSUANT TO THE ADDITIONAL SPA AND SO LONG AS THIS
AGREEMENT IS STILL IN EFFECT, ANY OTHER SHARES OF COMMON STOCK ACQUIRED BY THE
PURCHASERS AND THE ADDITIONAL PURCHASERS ON OR AFTER THE CLOSING DATE,
INCLUDING, WITHOUT LIMITATION, ANY SHARES OF COMMON STOCK ACQUIRED UPON THE
CONVERSION OF THE SENIOR SUBORDINATED PROMISSORY NOTES PURCHASED PURSUANT TO THE
ADDITIONAL SPA AND ANY SHARES OF COMMON STOCK ACQUIRED PURSUANT TO ANY RIGHTS
OFFERING CONDUCTED BY THE COMPANY.”.


F.      THE REGISTRATION RIGHTS AGREEMENT IS HEREBY AMENDED BY DELETING THE
REFERENCE TO “PURCHASERS” IN THE DEFINITION OF “REGISTRATION STATEMENT” AND
SECTIONS 3.1, 3.2 AND 4.2 THEREOF AND REPLACING IT WITH A REFERENCE TO
“DESIGNATED HOLDERS”.


G.     SECTION 4.6 OF THE REGISTRATION RIGHTS AGREEMENT IS HEREBY AMENDED BY
DELETING THE REFERENCE THERE TO “PURCHASER” AND REPLACING IT WITH “PURCHASERS
AND ADDITIONAL PURCHASERS”.


31.2         JOINDER OF NEW STOCKHOLDERS.  BY EXECUTION OF THIS AMENDMENT, EACH
OF THE NEW STOCKHOLDERS HEREBY CONFIRMS ITS AGREEMENT TO BE BOUND BY THE
REGISTRATION RIGHTS AGREEMENT, AS AMENDED HEREBY, AND AS MAY BE SUBSEQUENTLY
AMENDED, RESTATED, REVISED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME.


ARTICLE 32
MISCELLANEOUS


32.1         EFFECTIVENESS.  THIS AMENDMENT SHALL BE DEEMED EFFECTIVE AS OF THE
DATE FIRST WRITTEN ABOVE, AS IF EXECUTED BY ALL PARTIES HERETO ON SUCH DATE. 
EXCEPT AS SPECIFICALLY MODIFIED BY THE TERMS SET FORTH HEREIN, THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT THE REGISTRATION RIGHTS AGREEMENT IS IN FULL
FORCE AND EFFECT.  ALL REFERENCES IN THE REGISTRATION RIGHTS AGREEMENT TO THE
“AGREEMENT” SHALL BE DEEMED TO REFER TO THE REGISTRATION RIGHTS AGREEMENT AS
AMENDED BY THIS AMENDMENT.

2


--------------------------------------------------------------------------------



32.2         FURTHER ASSURANCES.  EACH PARTY AGREES THAT, FROM TIME TO TIME UPON
THE WRITTEN REQUEST OF THE OTHER PARTY, IT WILL EXECUTE AND DELIVER SUCH FURTHER
DOCUMENTS AND DO SUCH OTHER ACTS AND THINGS AS THE OTHER PARTY MAY REASONABLY
REQUEST TO EFFECT THE PURPOSES OF THIS AMENDMENT.


32.3         SEVERABILITY.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AMENDMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AMENDMENT SHALL BE HELD TO BE
PROHIBITED BY OR INVALID WIDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
AMENDMENT.


32.4         COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


32.5         GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF WISCONSIN, WITHOUT REGARD TO THE
CONFLICTS OF LAWS RULES OR PROVISIONS.


32.6         CAPTIONS.  THE CAPTIONS, HEADINGS AND ARRANGEMENTS USED IN THIS
AMENDMENT ARE FOR CONVENIENCE ONLY AND DO NOT IN ANY WAY LIMIT OR AMPLIFY THE
TERMS AND PROVISIONS HEREOF.


32.7         NO PREJUDICE.  THE TERMS OF THIS AMENDMENT SHALL NOT BE CONSTRUED
IN FAVOR OF OR AGAINST ANY PARTY ON ACCOUNT OF ITS PARTICIPATION IN THE
PREPARATION HEREOF.


32.8         WORDS IN SINGULAR AND PLURAL FORM.  WORDS USED IN THE SINGULAR FORM
IN THIS AMENDMENT SHALL BE DEEMED TO IMPORT THE PLURAL, AND VICE VERSA, AS THE
SENSE MAY REQUIRE.

[Signature Page Follows]

3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
Registration Rights Agreement to be duly executed as of the date and year first
written above.

 

 

COMPANY:

 

 

 

 

 

TOWER TECH HOLDINGS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

TONTINE CAPITAL PARTNERS, L.P.

 

 

 

 

 

By:

Tontine Capital Management, LLC, its general
partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jeffrey L. Gendell, as managing member

 

 

 

 

 

TONTINE CAPITAL OVERSEAS MASTER FUND,
L.P.

 

 

 

 

 

By:

Tontine Capital Overseas GP, LLC, its general
partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Jeffrey L. Gendell, as managing member

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF JOINDER TO SECURITIES PURCHASE AGREEMENT

The undersigned,                                                             ,
hereby agrees to become a party to, and be bound by, that certain Securities
Purchase Agreement, dated                 , 2007, among Tower Tech Holdings Inc.
(the “Company”) and the additional signatories thereto (as amended, restated,
revised, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”), and the Company agrees to accept the undersigned, as
though the undersigned were a “Buyer” under the Securities Purchase Agreement. 
Upon the execution of this Joinder by both the undersigned and the Company, the
Company and the undersigned each agree that the undersigned shall be entitled to
the rights and privileges, and be bound by the obligations and shall make the
representations and warranties, of a Buyer under the Securities Purchase
Agreement.  This Joinder shall take effect and shall become an integral part of
the Securities Purchase Agreement immediately upon execution and delivery by
both parties hereto.  This Joinder may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Instrument.

Dated:

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 



 

TOWER TECH HOLDINGS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

[Signature Block]

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF LEGAL OPINION

1.  The Company and each of its Subsidiaries is a corporation, validly existing
and in good standing under the laws of the state of the jurisdiction in which it
is incorporated.  The Company and each of its Subsidiaries are duly qualified as
a foreign corporation to do business and are in good standing in the State of
Wisconsin.

2.  The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents. The
execution, delivery and performance of each of the Transaction Documents have
been duly authorized by all necessary corporate action on the part of the
Company.

3.  The Company has all requisite corporate power and authority to own and
operate its property and to conduct the business in which it is currently
engaged.

4.  Each of the Transaction Documents has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

5.  Except as set forth in Section [    ] of the Disclosure Schedules, the
issuance, sale and delivery of the Securities and the execution, delivery and
performance by the Company of the Transaction Documents and the consummation by
the Company of the transactions contemplated thereby do not violate or result in
a breach of or default under the Articles of Incorporation, as amended, or the
Bylaws or any requirement of law that to our knowledge, is applicable to the
performance by the Company of the transactions contemplated by the Transaction
Documents.

6.  To our knowledge, there are no legal actions, suits, proceedings, or
disputes pending or threatened against, or affecting, the Company, at law, in
equity, in arbitration or before any governmental authority that contest the
execution, validity or performance of the Transaction Documents.

7.  Except for filings, authorizations or approvals contemplated by the
Agreement, to our knowledge no authorizations or approvals of, and no filings
with, any governmental authority are necessary or required for the execution,
delivery or performance by, or enforcement against, the Company of any of the
Transaction Documents.

8.  The Securities are duly authorized and, when issued and sold to the Buyers
after payment therefor in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and non-assessable.

9.  To our knowledge, there are no contractual preemptive rights, rights of
first refusal or similar rights with respect to the issuance and sale of the
Securities.

10.  Assuming that the representations made by the Buyers in the Agreement are
true and correct and that any required filings are made pursuant to Rule 503 of
Regulation D as promulgated under the Securities Act of 1933, the offering, sale
and issuance of the Securities pursuant to the Agreement do not require
registration under the Securities Act of 1933, as amended and the rules
promulgated thereunder as they currently exist or registration or qualification
under any state securities laws.

D-1


--------------------------------------------------------------------------------